Approval of the Minutes of the previous sitting
The Minutes of the sitting of Thursday 13 December 2001 have been distributed.
Are there any comments?
Madam President, I have a question concerning the complete report of the meetings: last Wednesday evening Vice-President Onesta announced that a vote would be held on Thursday morning on an urgent debate on the European arrest warrant. However, on Thursday morning, Mr Watson, chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, asked the plenary meeting to vote on an urgent debate on - I quote now from the complete report - "two framework decisions from the Council, one on combating terrorism, the other on a proposal for a European arrest warrant" .
Confusion abounds. It proves in particular that last Thursday' s decision was taken too hastily and carelessly. Can you explain to me, on the basis of the complete report of the meetings, on which topics precisely we are to hold an urgent debate? And since we are on the subject of clarification, can you also assure me that the text on the European arrest warrant on which we could submit amendments up to 4 p.m. last Thursday is still the same text and was not changed last weekend? If that were the case, we would again be making incredible fools of ourselves today.
In answer to your question, Mrs Buitenweg, the subject is solely the European arrest warrant.
(The Minutes of the previous sitting were approved)
Announcement by the President
As you know, this is practically the last time that I will have the honour of presiding over this House. I am pleased to be able to do so on the occasion of this Conference of Presidents, where Mr Verhofstadt, the President-in-Office of the Council, will give us his account of the Laeken Summit and of a Belgian Presidency that has been particularly outstanding.
I am not going to make a speech. I would just like to say a few words to once again sincerely thank you for the confidence you placed in me when, on 20 July 1999, you elected me President of the European Parliament.
I took on this role with determination, with passion and with an overriding desire to accurately reflect the beliefs and the positions of the majority in this House to the greatest extent possible.
In this regard, I would like to tell you that I have always been able to feel proud of the European Parliament.
If I may, I would like to thank in particular the Secretary-General, Mr Julian Priestley, and all those working here who have helped me with their extraordinary degree of motivation and friendship.
I thank you, ladies and gentlemen, for the unfaltering support you have given me, and I would hope that my successor can enjoy a Presidency that is as active and happy as that I have had the fortune to experience myself.
(Loud applause) Ladies and Gentlemen, thank you, from the bottom of my heart.
(The House gave the President a standing ovation)
Madam President, allow me first and foremost, in my role as President-in-Office of the European Council, to show my gratitude, and also my admiration, for your Presidency. Under your guidance, the European Parliament has accomplished an impressive political and legislative career. You yourself have carried out the work of a pioneer, both externally and in the EU itself. Well before the start of the crisis in Afghanistan, you drew our attention to this issue, and you had already embarked upon the fight for the improvement of the situation of women in this country.
Your role in the drafting of the Charter of Fundamental Rights should not be underestimated, and this is an issue of relevance to all European citizens.
At Laeken, we once again used the model for a Convention of which you, personally, were one of the architects. In many respects, you have prepared the European Parliament for the new phase that is opening up in inter-institutional relations.
Lastly, I would also like thank you most warmly for the excellent degree of cooperation that has been apparent between Parliament and the Council during both our Presidencies. Thank you very much.
Madam President, I too would like to express my deepest admiration for your work and my sincerest appreciation of the results achieved during your term as President of the European Parliament. These have been extremely important years which have seen the launching of the key debates for the future of the Union. You have played an extremely active, diligent and committed part in all this, constantly remaining open to the demands of the European public and the needs of us all.
Both Parliament, therefore, as we have just seen, and the Commission too are grateful to you for your constant, effective endeavours. At this time, I would like to make particular mention of your great sensitivity, evident in your constant rejection of any form of violence, especially terrorist violence. Your speeches, Madam President, have been moderate in tone but clear and incisive in substance, and they have encouraged and sustained all the democratic Europeans in their fight for peaceful coexistence amongst their citizens.
I wish you every success in the future, which I am sure you will spend in the service of the European cause for which you have done so much in the past two and a half years. Thank you, Madam President.
Madam President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, today is the day for saying some very, very warm words of thanks to our President, Nicole Fontaine, who is from our group, for discharging her duties over the last two and a half years - as she herself has just said - with such passion.
Madam President, you are one of a distinguished line which includes Louise Weiss and Simone Veil. Louise Weiss, Simone Veil and Nicole Fontaine: these are three great Presidents of our European Parliament. Today we ask ourselves the following question: what were the outstanding qualities of your Presidency? The first is that you have always put the concept of the Community, action by the European institutions, at the centre of your policy, and indeed you continue to do so; this means first and foremost the European Parliament, which you - and this is my second comment - have consistently represented with great dignity, both in public and at the summits. The fact that the Laeken photograph shows you between the King of Belgium and the President of the French Republic is testimony to your powers of persuasion.
Thirdly - and here you were an example amongst so few - you spoke out against any form of terrorism, obviously in particular against the terrorism in Spain, but also throughout the world. Extending an invitation to Commander Massoud was one of your great decisions and in so doing you, as it were, anticipated subsequent events in Afghanistan. That is why we have every reason to thank you so warmly today! You were of course always a full Member of our group, even as President, but now, when you stand down as President in January, you will be coming back into the fold of our group and you will then take your seat alongside another former President of the European Parliament - whom we hold in equally high esteem - José María Gil-Robles Gil-Delgado. We will be delighted to have you, as well as Mr Gil-Robles Gil-Delgado, working alongside us on a day-to-day basis. We welcome you very warmly back into our group and we thank you most sincerely for your convincing work, our dear President, Nicole Fontaine.
Madam President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, first and foremost, I would like to say, dear Nicole, that I understand how you must be feeling today.
It is obvious that our political group, the Socialists, did not elect you to your post. But today, in the name of this very political group, I would like to thank you for your Presidency...
... and say that you are very welcome in our midst, for, at the end of the day, each and every one of us here is a European politician working for a noble cause which, today, is at an historical turning point. I believe that, during your Presidency, you have, more than anything, shown a commitment to the cause of freedom and democracy, not only outside the EU but within the Union, and for this reason I would like to thank you.
On the other hand, this has already been said but it cannot be stressed enough, you have played a part in the fight for freedom and democracy versus terrorism, which at this present time is the global scourge. And you have also fought to ensure the EU moves forward, and it is increasingly accepted that it should be equipped with the constituent process used in each of our countries, that is to say, a debate that is open and democratic. I think we should also praise your support of the Convention as a method where the two pillars of democratic legitimacy are combined. Thank you for this.
Regarding the issues on which our opinions differ, Madam President, you have always had the courage of your convictions. We, on the other hand, have had the courage of ours. But in any case, I think that this has also helped in advancing the cause which unites us in this House, the fight for democracy, for a European Union that is democratic, that represents not only our peoples but also our citizens. Thank you very much, Madam President.
(Applause)
Madam President, dear Nicole, my Group supported you at the outset. We were proud to do so then and I am proud today after your record in office of two and a half years. You have been an outstanding representative of this House who has earned the thanks and support of everyone here.
You took over at a very difficult period when relations had been fractured between the two key institutions of the Union, the Commission and the Parliament. I believe you have succeeded in restoring an effective and substantial working relationship which is so necessary at the heart of a proper functioning Community method. I thank you for doing that. It was a strategic act of considerable European importance, not just European Parliamentary importance.
There have been impressive improvements under your Presidency in our work rate with regard to co-legislation and that is due to good management of our agenda. You have been an impressive defender and promoter of the Charter on Fundamental Rights and we salute you for that. You have brought a very special conviction to the fight against terrorism and in doing so you have brought dignity to the democratic purpose of this House. You strongly promoted the case for a Convention. One year ago, 11 months ago, 10 months ago - yours was an isolated voice. Today your voice is the common currency and we salute you for that.
There have been controversies during your Presidency and I agree with Enrique Barón Crespo that you indeed had the courage of your convictions. For my part I have always believed that you acted in those controversies without fear or favour. That for me is a measure of the enormous personal integrity and strength which you have brought to your task.
Of course as a woman you have brought not just the quality of being female but also femininity to this task. You represented that large section of our community in Europe which is so inadequately represented, not just in electoral politics, but in so many spheres of public administration and public life.
Thank you for what you have done for this Parliament. Thank you for the strength and for the élan feminin which you have brought to your High Office and we wish you good luck and good fortune in the future.
Madam President, dear Nicole, I would also like to thank you on behalf of my Group for the work you have done over the last two and a half years. In particular, I would very much like to say that our Group has been truly proud of you every time you have stood up for human rights in the world. You always immediately took a stance in situations in which people' s lives were under threat. I remember that case in which Ghanaian children died in the hold of an aircraft. They sent a message to Europe which said how difficult the situation in Ghana was. You showed no hesitation in promptly adopting a position on the matter. You also invited Commander Massoud to Parliament last spring, just as if you had foreseen what was coming, and you boldly appeared in public beside him. I am quite sure you also jeopardised your own personal safety on many an occasion in this way, and it is for this kind of courage that I wish to express my sincerest thanks. The European Parliament, which has always been keen to act as the European Union' s moral conscience, has actually managed to acquire a human face during your term of office, and that face has been yours, for which I thank you. You have also bravely reflected the majority view in this Parliament in situations in which that has not been very easy. I remember when we were discussing here Austria' s new government: you put in words what the majority in this Parliament felt, that our hearts were not entirely in it. That cannot have been easy for you either.
But now things are changing, there are going to be new faces, and I want to wish you all the very best for the future. Perhaps, as someone in my Group has already called out, you would have been a sparkling presence in the newly set up Convention. You are just the sort of person I would have liked to see leading it. At present I am not sure if I am happy about what has been done, but I wish you well in any case.
Madam President, it is no secret that neither my group, on the whole, nor myself, played a part in electing you two and a half years ago. The reason for this is that, as far as we are concerned, for democracy to function properly, the pluralism characterising our societies must be properly expressed. I am, however, speaking completely from the heart when I say that both my group and myself truly appreciate and have a great deal of respect for your Presidency.
You have given us proof of your impartiality, your respect for all political sensibilities, even minority opinions, and your ability to avoid political discrimination. This has not always been the case in this Parliament. Your attitude in this regard is worthy of a special mention.
You have also been able to adopt difficult positions, for which you deserve credit, when the fundamental values upon which the European Union is founded have been called into question. A great deal of courage was required to adopt such positions, which you proved to have. Although, generally speaking, we have not always supported your public statements, because they put forward the majority view of Parliament, which, unfortunately, on too many occasions is so different from our own, you have nevertheless been able to give a dignified image of Parliament. One of the highlights of your Presidency has to be the outstanding Sakharov prize ceremony that you so wanted and that you were able to expand on through your wise words in your speech at the Laeken European Council.
For all of this, and for the excellent degree of cooperation between us, thank you very much!
Madam President, I too would very much like, on behalf of my Group, to thank you for the very great work you have put in on behalf of the European Parliament over the last two and half years, which have coincided with major political developments, particularly since September last. I totally agree with all the very many well-deserved, fine compliments which have been paid to you by the leaders of the other Groups here today.
The Presidency of the European Parliament has to reflect the views of all its Members and I am more than satisfied that you, Mrs Fontaine, have worked exceptionally hard during your term of office to ensure that all our views were represented on the many occasions on which you had to fulfil this responsibility.
I would like to wish you well for the future. You have represented us all with very great dignity and at all times showed great respect for all the Members of this Parliament. You have spoken out clearly on our behalf when clear statements were needed on the fight against terrorism and the protection of human rights. This is an area of major importance for this Parliament and an area in which we are gaining international respect.
It was a pleasure and a privilege having you as our President for the last two and half years and for me personally, as someone who supported you unequivocally on the important day at the beginning of your term of Presidency, I am very happy to say that you have succeeded beyond all my hopes and expectations.
Madam President, the majority of my group were involved in securing your election in 1999. I recommended you and also voted personally for you, because I thought it important to break with ten years of cartel agreements between the two largest groups. Previously, the post alternated between the two large groups, and within the large groups it alternated between the largest sub-groups. If there were a qualified candidate from a smaller group - from the independents or from the smaller sub-groups in one of the large groups - the person concerned would have no chance of being elected. It was also an outstanding Vice-President who could conduct the very difficult votes to the satisfaction of all MEPs. In my speech of recommendation, I looked forward to your being a fair representative of us all and, with the open election campaign we now have between Mr Cox and Mr Martin and the three other candidates, the break with the cartels of the past has been confirmed.
The break with the major coalition has also made for a very good atmosphere in the Conference of Presidents. Now, all the chairpersons have the same opportunity to present their arguments. Agreement and disagreement cross political divides. No one knows the outcome of meetings before they have been held. In the past, your predecessors could look at Mrs Martens from the Group of the European People' s Party and Mrs Green from the Group of the Party of European Socialists and, if these people looked down, the proposal was abandoned and, if they looked up, it was adopted. The cartel was so far-reaching that, on one particular occasion, it led to the appointment of an official to Parliament in opposition to the consensus reached by the group chairpersons. The person concerned was only elected because it was a particular sub-group' s turn to be given a titbit in terms of the administration of Parliament. This happened even though Mrs Green was on that occasion opposed to the election of this person and then had nonetheless to vote in favour of it. I should like to thank you for your cooperation in the far more open period that has just gone by. It is by setting good examples that we can help ensure a Parliament in which the best candidate for each post always has at least a fair chance of being elected or appointed.
May I also thank you personally, Madam President, for your resolute efforts on behalf of human rights on every occasion on which these have been an issue. Thank you, and good luck in your next job.
Madam President, if pluralism characterises a democracy, the small troupe of Non-attached Members is certainly the quintessential element of this democracy. This is a group of variable geometry, composed of strong individuals with strong opinions, which very often are completely different to one another, to the extent that they are often in total opposition. I will therefore not be so audacious as to express my opinions other than on my own behalf. But I would like to think that my choice of words will be shared and accepted by each of these Members.
I think that your Presidency has been characterised by a great deal of elegance. In my opinion, this is a virtue that is becoming so rare, particularly in political circles, that it deserves special mention. Your Presidency has been characterised by elegance, by the dignity that you have managed to maintain at all times, on your personal behalf and for this Parliament that you represent. It has also been characterised by an independence of spirit, the concern expressed by you that some would possibly say has not been felt in all areas, but which has in any case, in my opinion, been expressed with a great deal of sincerity. You also have the ability to detach yourself, in your role as President, from any political in-fighting, to detach yourself from the concerns arising from your own personal convictions to respect those of others. For these great virtues you have displayed, Madam President, I would like to thank and congratulate you.
Thank you, Mrs Garaud.
The very least that I can say is that I am deeply touched and indeed moved by what you have just said. I do not want to add anything else. Thank you once again from the bottom of my heart for your friendship and for these words of support. This Parliament is extraordinary, and I think that it will always have a special place in our hearts.
European Council/Belgian Presidency
The next item is the joint debate on the European Council report and the Commission statement on the European Council meeting of 14 and 15 December in Laeken, and the statement by the President-in-Office of the Council on the Belgian Presidency.
Madam President, ladies and gentlemen, politicians often need to have more than one string to their bow, so that they can adapt to ever-changing circumstances as and when required. Six months ago, our ambitious plans for the Belgian EU Presidency were openly criticised. The more tactful critics advised us to limit our objectives so that we could achieve them and be sure of success. The attacks on 11 September turned our plans upside down and changed the order of the priorities we had set ourselves. Indeed, they upset our plans to such an extent that we had to review our original agenda. Fortunately, we did have other strings to our bow, and this prevented the upset from paralysing our efforts.
At the end of the day, Madam President, ladies and gentlemen, I believe we had to achieve a great deal. Let us start with one phenomenon, which fortunately hardly anyone mentions any more. In less than three months, we organised three top-level meetings in Belgium: firstly, an extraordinary Council in Brussels on 21 September, an informal Council in Ghent on 19 October, and one in Laeken last Friday and Saturday. And in spite of the many major demonstrations, of which there were seven in total - there were 80 000 demonstrators in Brussels last Thursday - there were very few incidents: just a few shop windows smashed and the odd case of hooliganism.
That is why I would like to seize this opportunity, if I may, to thank our police, who did a superb job, in Ghent, Brussels and in other towns. They went about their job the right way: a discreet presence, no provocation, broad tolerance which is expected in an open, democratic society, and swift, firm intervention as soon as a certain threshold was exceeded. On the other hand, we did take the other anti-globalisation protesters seriously; we spoke to them and we even learnt a great deal from them. Therefore, I believe and I hope that the gloomy litany of confrontations - Seattle, Nice, Gothenburg, Genoa - has come to an end.
However, above all I would like to talk to you about the content and substance of the Laeken Summit. What struck me yesterday, Madam President, when rereading the summit' s conclusions, is that, in my view, we achieved a great deal during these two days. The general public always hungers for something spectacular to come out of such a summit. But a meeting like that essentially enables progress to be made in Europe. The first - and in my view most important - step forward in this respect is the Laeken Declaration. In recent months the text was drawn up, reworked and perfected. However, the core message did not change: this declaration must heed the growing sense of alienation felt by European citizens. Above all it is intended to go about achieving Europe's renewal in a completely different and innovative manner. To this end, as you are aware, we created the Convention, which will start work on 1 March 2002. The national parliaments and the European Parliament will have a major role to play in this, on an equal footing with the representatives of the Heads of State and Government. In addition to these actors, room has also been left for the candidate countries, the Economic and Social Committee, the social partners, the regions and especially those regions with legislative powers.
In my opinion, nothing remains taboo in the Laeken Declaration. No issues were dodged. Just a few years ago, it would undoubtedly have been impossible to speak of directly electing the President of the European Commission or of a European constitution, for example. The extension of qualified majority voting and the co-decision powers of the European Parliament are still on the agenda. And perhaps most importantly of all, we will finally have redefined the division of powers between the Union and its Member States, which will open up new vistas for a more European asylum, immigration and defence policy. However, at the same time, it will pave the way for a Europe that is less obsessively detailed and less bureaucratic.
The instruments at the disposal of the Union also have to be changed: we need more framework laws that leave sufficient leeway for the Member States and the regions when it comes to fleshing out what the Union is bent on achieving.
In short, I think that the Laeken Declaration is intended to set the ball rolling for a process of constitutionalisation in the Union. In that context, I believe the form to be as important as the content. The Laeken Declaration has established a fresh method for amending treaties. In the past, a treaty would be amended behind closed doors, I would almost say in the trenches of the European Council - even though they are not always trenches, certainly not in Laeken - with diplomats and personal representatives of the Heads of State and Government, which meant that, in fact, only the leftovers from the previous conference would be discussed.
For the first time in the history of the European Union, a treaty amendment will be prepared by a Convention which also includes MEPs. I am naturally aware of the fact that there has been, still is and will no doubt continue to be a discussion about whether the Convention is or is not bound by this Laeken Declaration and whether the IGC will or will not be bound by the ultimate achievements of this Convention. In my opinion, the Laeken Declaration and the Convention above all represent an opportunity to take a different approach, and an opportunity for a new Europe. If the Convention produces a decent final report, then no one will ever be able to brush aside what it does and the IGC will have to take that into account.
That is the challenge facing us next year. And it is also the reason why I am so happy that Giuliano Amato and Jean-Luc Dehaene will be joining Valéry Giscard d' Estaing in leading the Convention. In recent months, I have worked extremely well with them in the Laeken group, which assisted me in my preparations for the Laeken Declaration. I am sure that they will put all the energy of their European convictions into working on producing an ambitious final report that will be able to issue recommendations if there is a consensus. If no consensus is reached, then it will contain options instead, with an indication of the level of support the various choices can be expected to enjoy. It will certainly not be a non-committal exercise that will be undertaken by the Convention next year.
If the Convention works well, this new method for amending European treaties will moreover become a permanent fixture. So I would make the following appeal to the European Parliament: you will provide two members to the praesidium of the Convention, 16 members to the Convention and as many deputies. Your input will therefore be crucial to the outcome and the result of this Convention.
(FR) Madam President, in Laeken we also declared the European policy on security and defence (ESDP) operational. This, I believe, will enable us to conduct crisis management operations, although, it should be acknowledged and stressed, these will be only to a limited extent to begin with, until a settlement with NATO has been reached. As you know, headway was made and a solution found with Turkey and it seems to me that an agreement with Greece is also within reach. Europe and all the Member States also wish to contribute towards peace in Afghanistan. In the course of this week, the United Nations will define the mandate for an international security force for that country. As agreed in Laeken, the European Union will, in the days and weeks to come, continue its efforts to diffuse the crisis in the Middle East. A joint position between the European Union, the United States, the United Nations and the Russian Federation is absolutely essential. The European Council is convinced that the current spiral of violence can only be halted when the Israelis and Palestinians agree to call upon a third party to monitor compliance with a ceasefire. Along with Javier Solana, I will meet US Secretary of State Colin Powell on Wednesday to discuss this issue.
(NL) A common definition of punishable terrorist activities has been established; the lists of terrorist organisations, individuals, groups and entities have been drawn up, special services have cooperated; and assets have been frozen - all of this was realised over the past weeks. These are all key elements of the action plan against terrorism that we set up following the attacks on 11 September.
At the same time, at the judicial level, we have seen the framework decision on combating trafficking in human beings, the joint definition in the European Union of minimum sentences, decisive headway made in harmonising the extremely difficult and delicate subject of family law, and the establishment of Eurojust. Finally, and perhaps most importantly, we reached agreement on the European arrest warrant. I recall in this connection the words of group chairman Poettering who wondered when this measure, which has been decided on so many times, would ever become a reality. After all, there has been talk of such a common arrest warrant for years, but it always appeared too daunting a task. Now, within the space of just a few months, we have reached agreement on an instrument that I am convinced will serve to stimulate European police and judicial cooperation. I would even go so far as to say that the prospect of a unified judicial area has come one step closer to reality.
Six months ago, we also had great expectations concerning asylum and immigration policy. Perhaps this is one of the issues that has been somewhat buried, especially in the wake of the events of 11 September. We have devoted our attention more to the judicial part of the Tampere agenda. Nevertheless, here too we managed to make some progress, albeit modest. The most important decision is that by 2002 at the latest, the European Commission will submit amended proposals concerning at least three parts: asylum procedures, family reunification and the Dublin II Regulation.
At the same time, it was decided to start extending joint monitoring of the external borders of the European Union and certainly of the imminent enlarged European Union.
I admit that at the Laeken Summit, I had hoped to reach agreement on the European Community patent, but we did not succeed in that. However, the Internal Market Council was instructed - and I can assure you that colleagues in that Council were not best pleased - to come up with an agreement over three days of talks, and we issued three main guidelines, three new recommendations for such an agreement, so that the Internal Market Council can begin its talks on a fresh basis. These three guidelines are, that the patent first and foremost must cost as little as possible, that of course it must honour the principle of non-discrimination among companies in the Member States, and that it must also be of high quality. I have submitted a compromise proposal in anticipation of the forthcoming Internal Market Council on 20 December.
At Laeken, we also discussed the Union' s enlargement. Together with the Commission, we ascertained that ten of the thirteen candidates in the current circumstances could be ready to participate in the European Parliament elections as early as 2004. For the first time too, these countries were actually named in a European Council document. This was not yet the case with the document of the informal Ghent Summit, a fact which brought us criticism from outside. Besides this, the Union of course appreciates the efforts of Bulgaria and Romania and also sees progress being made in connection with the political criteria for Turkey' s accession following the recent change to the country' s constitution.
Finally, I should like to point out the extensive socio-economic aspect of the conclusions of the Laeken Summit. I believe I am justified in claiming that we worked very hard on what I would like to refer to as the European social model. After 30 years of debate, we have managed to reach an agreement on the European company; we have also approved a number of indicators concerning the quality of work, the fight against poverty and social exclusion. I think that definite shape has now also been given to the dialogue with the European social partners, since we have agreed that every year before the spring summit, which has economic and social themes, consultation with the social partners will be organised.
Another important point is that you gave your agreement on the consultation and information of workers in the event of economic restructuring. We are starting to achieve a certain degree of convergence between the various social security systems. What is more, in recent months, we have managed to reach a number of important agreements on the agenda for the liberalisation of the postal services and on the package of telecom directives.
Very little time at the Laeken Summit had to be spent on the euro, because at the moment everything is running according to plan without any significant problems and, therefore, the introduction of the euro on 1 January 2002 will be able to take place.
(FR) Madam President, lastly, I would like to report back on the discussion regarding the distribution of the headquarters of the various European agencies. Rest assured that I will be brief on the subject. I drew up what I myself thought was a balanced proposal. I would not have done this, had I thought otherwise. Two Member States were unable to accept it. I did not wish to renegotiate with a view to reaching a shaky compromise just a few hours after having approved the Laeken Declaration that aims to put an end to just such a manner of running the European Union.
(Applause) Naturally, the Belgian Presidency has ensured that the two agencies, which are due to start work on 1 January 2002, will effectively be in a position to do so. They have been given a temporary headquarters while we wait for agreement from all sides. The agencies in question are the European Food Safety Agency, which will be based in Brussels, and Eurojust which will be set up in The Hague for the simple and logical reason that this is where Eurojust already has its headquarters.
(Applause)
Madam President, that is my overview of the conclusions of the Laeken Summit, which also, to a great extent, sum up the achievements of the Belgian Presidency. In July, together with all the members of my government, I laid down performance indicators so that we could check our progress at any time. I have already listed most of what has been achieved. To them I can add the changes in charges for cross-border transactions, which is obviously crucial in view of 1 January, the tax status of members of the European Parliament and the political agreement on air safety. I shall of course allow you to make your own assessment.
(NL) A word of thanks here at the end of a six-month term of Presidency is certainly in order. Incidentally, concerning the Presidency, we have also included in the Laeken declaration the question of how we will handle it in the future when we have for example thirty or more Member States. I think that when it comes to starting a tour de capitales we will have to say to our spouses and children "see you next month" . However, a sincere word of thanks is certainly called for.
The Belgian Presidency has always enjoyed the full support of the European Parliament and I am grateful to you all for that. Together, over the last six months, we have done an enormous amount of legislative work. A great deal of time and energy has been spent on the co-decision procedures between the Council and Parliament, but I believe that this time and energy were well spent. In many areas, we have been able to take decisions, overcome difficulties and adopt legislation. I am thinking of course of the agreements on the telecom package, food safety, safety in the aviation sector, and the directive on working times for road transport. I believe I can safely say that we succeeded in giving the relations between the Presidency and the European Parliament a political dimension, which perhaps heretofore had too technical a dimension.
We did not shy away from that discussion. On the contrary, we systematically sought out debate with the European Parliament as a means for progress. Coordination between Council and Parliament went extremely well and I think you will agree that the Belgium' s various Presidents-in-Office of the Council made a special effort to be available to the European Parliament.
I have learned a great deal from the many trips I have undertaken since 11 September, mostly accompanied by Romano Prodi and with Javier Solana, and the dialogue with the alternative globalists, especially concerning the Union' s place in the world. Anyone to whom a connection between all these things starts to become clear will uncover not a dreary, colourless Europe, but the most fascinating project of our age.
The date of 11 September marked the globalisation of terrorism. The attacks in New York and Washington taught us that we simply cannot afford to leave the poorest countries in the world to their fate, since they will then literally be hijacked by terrorists, drug barons, gangsters, in a word: scum.
But what are we actually doing about it? Simply globalising the free market and thinking that the matter is thus resolved does not help. The further impoverishment of the poorest nations shows clearly that this remedy can even have the opposite effect. If you are abroad a lot and hold discussions with alternative globalists, it suddenly dawns on you that the European Union has for years had a home-grown solution, a recipe for prosperity that has been successively applied to Greece, Spain, Ireland and Portugal. When combined with each other, free trade, international cooperation and reciprocal financial support appear able to create powerful impetus towards added prosperity, as we have witnessed in our Union over the decades.
In this context, the grumbling and often the anxiety surrounding the enlargement of the Union become highly relative. If in the future, perhaps seven years from now, we bring to this Parliament the Romanian or Bulgarians with their average income a seventh of what a German or a Dutchman earns, will we not have undertaken the greatest social project of our generation? If we bring about that enlargement, we are in fact engaged in the stabilisation of countries that might otherwise fall prey to a dictatorship or a society solely geared to generating profits, a situation such as we have seen in Serbia and Albania.
Everything is interlinked. If we can shortly make the accession of ten new Members just as successful as the previous enlargement incorporating southern Europe, then we will have established a model, a proven method with which we can also bridge the North-South divide, the biggest conflict of our time.
Indeed, that is what the world expects of us Europeans. Admittedly, we lack the sharp profile of the United States of America: a superpower, a dominant culture, a country of free initiative and freedom of expression, the champion of technological innovation. We in Europe certainly have a great deal to learn from the United States in terms of technological development, military might and often economic efficiency. But does this mean we have to run after the United States of America?
My experience as President-in-Office of the European Council has taught me that people around the world look to Europe for a number of other things. We in Europe have more experience in channelling complex political conflicts. We are more aware of the importance of military might, but also of the fact that military might can only be a first step towards political and humanitarian solutions. We have a keener eye for social and environmental problems and we are more open, thanks to the lessons of our own past, to political cooperation in the world. We view globalisation not merely as an economic process against which no political opposition should be developed.
Are we then - and this is a question I would like to ask in conclusion of my mediation and in closing the Presidency, although there remain a few things to be done in the next few days - are we then as Europe, not better placed to forge the kind of new order craved by the world? Why should Europe not strive to gain the profile of a powerful continent, which is also prepared to share that power with others? A continent with a strong economy, true, but also with a traditional proclivity to help those weaker than ourselves? A continent with a strong European fighting force, which must yet be created, but also embedded in a panoply of humanitarian, diplomatic and legislative instruments? A rich continent, but with the awareness that such wealth will remain fragile while extreme poverty continues to exist in large parts of the world, not least in the African continent where we bear a heavy historical responsibility?
That European superpower with its own diversity, able to stand side by side with another superpower in the world, is still, of course, only a dream. But I see the first signs of this, and those signs are that the old ideological standoffs have dissipated, as have automatic national enmities. Prosperity found its way to Western Europe after World War II and now, in the wake of the Cold War, is finding its way to Central and Eastern Europe.
Our European Union is slowly taking shape - and this is important - without eroding the wealth of cultural diversity and traditions on our continent.
On a final note, building Europe is a truly great ambition, and I see it already and I repeat, it is in fact the greatest political dream of our era. With the Declaration of Laeken, I hope to have played a small part in seeing this dream come true.
Mr Verhofstadt, thank you very much for your marvellous speech.
Madam President, Prime Minister, ladies and gentlemen, I am particularly honoured to be taking part in this debate, just after the Laeken Summit. At Laeken, we took a great step forwards towards the kind of Europe we want: a more democratic, more open Europe with which our citizens are, at last, starting to identify fully.
I would like to start by paying tribute to the Belgian Presidency of the Council for the way it has managed the work during this second half of the year, particularly the work which led to the Laeken Declaration. Laeken launched a new constitutional phase in European integration, one in which this House and the national parliaments will be able to play a key role. Indeed, the new process will be open and transparent and will help to give our fellow citizens a better grasp of the key issues being debated in Europe today. From the point of view of enlargement and globalisation, the stakes are very high.
I see the path mapped out at Laeken as the only way of ensuring democratic legitimacy, ensuring that the Union can pursue integration and enlargement without the danger of its citizens subsequently rejecting the solutions adopted by their governments.
The enlargement of the European Union is an irreversible process that is already well advanced. Indeed, we must not forget that this is one of the main reasons why we need the Convention. Without institutional change, the enlarged Union would simply be unable to function. Without open discussion, we would be in danger of losing the support of the citizens of the Union and the candidate countries. Furthermore, we must not underestimate the importance of the candidate countries being involved for the first time in an institutional process that has constitutional implications. It is their future, as well as the future of the existing fifteen Member States, that is being decided here.
The achievements of the Laeken European Council go beyond launching the Convention, however. The events of 11 September were a reminder of what those who want to abuse and destroy freedom can do, and the Council' s endorsement of our activities in the field of home affairs will help us to achieve our aim of building an area of freedom, security and justice in the European Union.
Work on defining a common asylum and immigration policy has received fresh impetus. The European Council has called for the Commission' s communication on illegal immigration and the trafficking of human beings to serve as the basis for an action plan. In this context, as I proposed in my recent speech in Bruges, the European Council has asked the Council and the Commission to explore ways of enabling those that guard the Union' s external borders to cooperate effectively, and to look into the possibility of setting up a common mechanism or border-control service.
I regret that the Laeken Council was unable to go further in settling the issue of the future European agencies. This is not a disaster, let us be clear about that - I too agree with what Prime Minister Verhofstadt has said - but, as we have been on other occasions, we are forced to note that the unanimity rule really is an obstacle to decision-making.
One thing must be clear from now on. The 'Community method' has enabled the Union to become what it is: a union of peoples and a union of States, requiring an innovative decision-making structure with common institutions and a single voice representing all the countries, both large and small. The 'Community method' has served to promote efficiency and democratic legitimacy. Our task is merely to adapt and strengthen it. This is not just in order to avoid losing public support: it is also ensure that our actions are effective. Our fellow citizens have had enough of this sort of horse-trading. They are more interested in whether the much-heralded European Food Safety Authority is actually up and running than in where it is located. I can therefore confirm that, as of 1 January 2002, the Authority will start work at its temporary - and I stress 'temporary' - headquarters in Brussels. Europe' s citizens cannot wait any longer for us to set up a body dedicated to protecting their health.
In this connection, the Commission will continue to attach great importance to its relations with Parliament. We have improved our procedures and our working methods, but recent weeks have shown that this process of building relationships and establishing procedures has not yet allowed us to achieve the aims we all set ourselves. We must work together to achieve them speedily and make total synergy between Commission and Parliament the basis of the second half of our term of office.
The goal we set ourselves at Lisbon in March 2000 was to make the Union the world' s most competitive and dynamic knowledge-based economy within ten years. At the same time, we committed ourselves to making Europe a fairer society which is attentive to the needs of all. I am delighted that the Laeken Council agreed to give these objectives priority status. Barcelona will therefore have to represent a significant and irreversible step forwards in consolidating and developing the European social model, but we shall return to this subject during the run-up to the Summit.
The European Council has once again confirmed that the Galileo satellite navigation project is strategically important and a potential catalyst for innovation and competitiveness. It could hardly have done otherwise given that, just a month ago, the member States of the European Space Agency - 13 out of 15 of which are also Member States of the European Union - committed EUR 550 million to this project. Any other decision would have given a conflicting signal regarding the project, which is vital for our future and our independence. The European Council has set out clear dates and objectives for the first half of 2002: now it is time to move ahead without further delay. Our credibility and the credibility of the Council and Parliament depend on it. The Commission is therefore ready to help ensure that the commitments made are fulfilled and to move on to the practical implementation of the project, taking into account all its technical and financial aspects.
Ladies and gentlemen, the Convention must deliver what is expected of it and bring about a change that will enable us to face a difficult, complex future with confidence. Its task will not be to reinvent the Union or call into question the 'acquis communautaire' , but rather to chart a course which will enable the Union, including its new Members after enlargement, to move ahead with political, social and economic integration.
The Convention approach is a deliberate break with the past. Our aim is to have it draw on the ideas and experience of the many, not the few. Our aim is for it to conduct its business in the clear light of day rather than behind closed doors. Within the Convention, the Commission will act as Guardian of the Treaties and promoter of the Community spirit. Equality between all the Member States and a balance between the Union' s institutions are the best guarantee of a fair, efficient Europe Moreover, the latest Eurobarometer indication is actually that the European citizens appear to be drawing closer to Europe and its institutions even more quickly than we might have imagined.
In 2004 at the latest, but probably before that date, the Convention' s contributions will be put to the test at an Intergovernmental Conference, after which the citizens of old and new Member States will elect representatives to this House. We must start to prepare now for these major, important events.
Madam President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, there is a good atmosphere in today's sitting, which is fitting in this pre-Christmas season. We have thanked our President, but we must also warmly thank the Council Presidency, and here first and foremost Mr Verhofstadt, the Prime Minister, for the success which you, which Europe, and all of us, achieved in Laeken with the adoption of the Laeken Declaration.
Mr President-in-Office, you - and the Minister for Foreign Affairs, Mr Michel, whom I should like to include in these words of thanks - have acted in the best Belgian tradition, as your predecessors - Leo Tindemans, who will be 80 years old in just a few months' time, Wilfried Martens, the President of the European People's Party, and Jean-Luc Dehaene - also consistently did: with commitment, conviction and in the European spirit. This is also an example of how the government of a so-called smaller country can sometimes operate far more effectively and move Europe much further forward than so-called larger countries always claim to be capable of doing.
That is why I should like to thank you most sincerely. I should like to limit my comments to the Laeken Declaration, because many colleagues from our group will be addressing the other issues. Laeken is a great personal success for you, Prime Minister, and we very much welcome this. I should, however, also like to thank the Commission very much. After all, from time to time we do also express criticism of the Commission, even if it considers this to be unjustified. The President of the Commission, Romano Prodi, with the Member of the Commission responsible for reforming the European Union, Michel Barnier, at his side, have not only constantly monitored our progress along the road to reform, they have also trodden the road with us. It was our party, the European People's Party, which proposed at its Congress in Berlin as early as January that a Convention be convened. We are glad that this is the position of the European Parliament as a whole and also that of the most important institutions.
What is most significant, in my view, is our new working method, the fact that the reform of the European Union is being made into a parliamentary process. A majority of the Convention are members of parliament, and we hope that this will also mean that the media will contribute to actually making our work public, because it is all very well to hold public meetings, but this is not of course sufficient on its own; it is only effective if the media cover these meetings so that the public has access to them, and this is a request which we wish to make of the media today.
There has been some debate over this tripartite chairmanship which has been created for the Convention. May I say, Mr President-in-Office, that I consider this to be a very wise move. Valéry Giscard d'Estaing was of course not only the French President, he was also a Member of the European Parliament, and in the end a Member of our group. At one time he was a Member of the Liberal Group but he subsequently came to us, which was of course a step up,...
(Laughter)
... and above all he did something which does not come at all easily to a former French President; he wrote a report on subsidiarity. I say to you: it is better to have a chairman who is a little advanced in age and who has an alert, keen mind and an open European heart, than a young chairman who is a Euro-sceptic! That is why I think that this appointment, complemented by the appointments of Jean-Luc Dehaene, with whom we as a group have excellent relations, and also Giuliano Amato, who is a proven European, is a very sound one.
There will be nine further members of the praesidium and I would have thought that the two European Parliament representatives would be drawn from the two large groups. It is precisely because this will probably be the case that I firmly believe that it would provide a good counterbalance if the next President of the European Parliament were to come from a smaller group, and that is why our group will be giving its full support to Pat Cox, the Chairman of the Liberal Group.
(Laughter and applause from the right, protests and heckling from the left) Ladies and gentlemen, obviously this is still open for discussion and the final decision remains to be made, but I am fairly optimistic in this regard.
As far as content goes, Mr President-in-Office, I thought it was very astute of you to pose questions. I do not wish to give our answers to these questions now. Issues included strengthening Parliament, Parliament's right of codecision, more openness, transparency in the Council of Ministers and obviously a role for the Commission which is based on the will of the electorate. This will all have to be negotiated.
Another crucial factor is how the work of the Convention is structured, and I think that with our 16 representatives we in the European Parliament have a tremendous opportunity to be, as it were, in the vanguard here. I have just proposed to our group that our family of parties - I do not know how the other groups do this - meet together as a group, as befits a parliamentary process, that our Convention members from the EPP/ED Group and the members of the national parliaments meet together to do some preparatory work in an appropriate setting.
I would call on the fifteen governments to send their best people to the Convention. These must not be people who think that they will be taking part in a seminar; the governments need to be represented by personalities who also have the ear of their government. If the Chairman, Valéry Giscard d'Estaing, is supposed, pursuant to the Laeken Declaration, to report back to the Heads of State and Government at each summit, then it would only be sensible to introduce a similar reporting requirement for the national government representatives. They should report back to their respective national governments, thus ensuring that the Convention does not work in isolation and that constant feedback is provided.
Whether this Laeken Declaration ultimately merits the epithet 'historic' - it is a good start, but unless the working method proves to be effective the result will not be either - whether all of this is ultimately of historic significance will of course only be known once the result is on the table and the Heads of State and Government and their governments have adopted it. I hope that their commitment to the process, as expressed through government representatives and parliamentary colleagues, whether from the European Parliament or national parliaments, is so strong that the result can also by and large be accepted. If we achieve this together then this European Union, our venerable Europe, which will then be renewed, will be capable of acting both internally and externally; it will be a democratic, convincing Europe which is representative of our values.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, on behalf of the Socialist Group, I would firstly like to welcome the decision taken at the European summit in Laeken. You have decided to cross the Rubicon by acknowledging that we are in the process of creating a constitution and that is a fundamental change which demonstrates that political alternation can generate new ideas and new proposals in Belgium as well. I congratulate the Belgian Presidency on the perseverance it has shown in taking this step.
And furthermore, thanks to the efforts we have all made together, I believe that we have managed to make progress with the Convention, despite the significant reservations we had about it. I believe that each and every one of us can take credit for the Convention.
Mr Poettering pointed out that the Convention was born under the German Presidency, at the Cologne Summit, but he forgot to mention that it was a Social Democrat/Green Presidency. I believe that the joint efforts of all the European political forces are characterising this process, and this is reflected in the Lehne/Méndez de Vigo report. I would like to acknowledge that our proposals have been heard; firstly, with regard to the membership of the praesidium, or Bureau, there is parliamentary representation which is balanced, in terms of democratic legitimacy, with that of the Council - we must not forget this - and a solution has been found - I would say a Belgian solution - in the triumvirate they have created as well as the praesidium.
With regard to that praesidium, I must say that I have a high regard for Mr Giscard d'Estaing' s European credentials; he was not our candidate, but, as well as President of France, he was also a good Member of the European Parliament, and I believe that what we must ask at this point, Mr President-in-Office of the Council, is that we do not create a body separate from the praesidium, that is to say that we do not create a directorate of three set apart from the praesidium. There must be a team of twelve that works together and that is the way to make progress.
We can all say that things have gone better for our friends, but what I do not understand, Mr President-in-Office of the Council, ladies and gentlemen, is why Mr Poettering, who is also my good friend, is determined to say that being liberal is a sort of apprenticeship for becoming a Christian Democrat. I do not believe that Mr Cox is very happy with that view. In any event, the important thing is that we are all prepared to work together in this process.
You have done something which I believe to be positive, and that is that with regard to the four issues raised in Nice, in Annex IV, Declaration 23, you have posed 64 questions. We have done our calculations and we make it 64. Some will be million euro - rather than dollar - questions. There are some questions on relations between national and European parliaments which I do not believe are very well worded, but we will help you to correct them and, above all, the important thing is that a constructive momentum is being created for the Convention, which is something my group has been working for for some time. We have seen this in the COSAC, and we are doing it as a political family so that there may be increasingly significant coordination between groups in Member States' parliaments, in the parliaments of the candidate countries, which also have the right to express their opinion on what we are doing, and in our Parliament. We have a great responsibility.
Otherwise, please allow me to make certain criticisms in relation to Laeken. Progress has been made in terms of making the common foreign and security policy operative, and certain defence elements have even been raised. The Minister, Mr Michel, was perhaps rather hasty in announcing it, but I believe that it is better to be hasty with regard to our responsibilities than to do nothing. We must be able to take risks.
With regard to the agencies, the truth is that after a Beethovenesque symphony, in the words of my good friend Giuliano Amato, we have come up against a complete cacophony; and there is another issue on which I agree with him, and that is that we cannot say that the future is going to be wonderful, when as soon as we stop discussing the future and deal with current issues, we end up in a catfight. That is not acceptable and I must point out that Parliament, in the Whitehead report, withdrew its amendments because we were told that the problem was going to be resolved at Laeken, and it has not been resolved.
And I take good note of what was said by a liberal President-in-Office of the Council with regard to the Barcelona Summit: social cohesion, the defence of the European social model, the capacity for adaptation and dialogue with social partners; I believe that that defines the route we must take.
Finally, Madam President, ladies and gentlemen, I believe we must state here today that the Laeken declaration, which sets the objective of creating a European constitution, must be the beginning of a process and a momentum to which we must all be committed. On behalf of my group, I can say that we are united and determined to cross the Rubicon with you, if we do so seriously and with a view to the future, for the sake of a united Europe.
Madam President, I should like to begin by thanking the Belgian Presidency and the Belgian Prime Minister for the degree of cooperation with the European Parliament. While I have not checked the record, from my own memory I believe Prime Minister that you may have been here on the floor of this House more often than any of your predecessors in any previous Presidency. That is a measure of the personal commitment which you have brought to dialogue with this House and democratic issues in Europe. I salute and thank you for that.
There has also been a very dramatic change in the mood of this House between now and twelve months ago. Twelve months ago we all approached the Nice event as an important and defining moment and we felt disappointed when it produced something which resulted in more complexity rather than less, was more incomprehensible to the public rather than less, and seemed to reflect more a sense of deal-making than a sense of ideals behind the European process. At the end of this Presidency a balance has been restored and we should acknowledge that. There has been an extraordinary change in mood. The mood now is more upbeat and much of the thanks should go to you, Prime Minister Verhofstadt, and your colleagues in the Presidency. One cannot of course confuse mood and substance and so we must now exploit that dynamic for the future through the Laeken Declaration and through the Convention.
The Laeken Declaration is indeed a defining moment for the Union and will be a durable measure of the quality of this Belgian Presidency. The Convention method is a defining method. Indeed, so many are so pleased with it that, like all successes, it now has many fathers and we all claim our share. But so be it. It is in the nature of success that we should all wish to celebrate it.
With regard to the Convention, we look forward to its inauguration in March 2002 and we take note positively of the Presidency of the Convention in the persons of Mr Giscard d' Estaing and Mr Amato and Mr Dehaene and those others who will join them. We have to ensure that this Convention, through its Bureau, works in a single and coherent way. It is a vehicle for Europe, for neither more nor less.
I want to say to my good friend, Hans-Gert Poettering, that about 10 years ago the former President of the Liberal Group was looking for political asylum in this House and I want to thank my colleagues in the Christian Democrats, even before Tampere and the development of justice and home affairs, for offering asylum to that man.
He is a very capable European and I am sure in his hands that the Convention can make progress.
It is wonderful to feel, as the Prime Minister has already remarked, that there are no taboos. At least with some of the concepts we have crossed an important bridge. The willingness to contemplate a constitution for Europe, is necessary not just for reasons of simplicity but for reasons of stating and re-stating ideals, contemporary values, citizens' rights, institutional balances, and creating the proper checks and balances. We need this and I am glad that you found the courage and a consensus to build on.
September 11 was an extraordinary moment in your Presidency, a difficult challenge in terms of our common vulnerability and a recognition that non-Europe, or indeed transatlantic unilateralism, could not work. It has been a tremendous success for all the institutions, led by the Belgian Presidency and the European Commission and with the willing contribution of this House, that we seized that moment and that we have understood that our common vulnerability can only be answered by common response.
All in all this is a Presidency worthy of the challenge of contemporary Europe and it is a Presidency, Mr Verhofstadt, which you and your colleagues can take great pride in. We, as your Liberal Democrat colleagues in this House, also feel a great pride in your achievement. We wish there were more people like you running states in Europe today.
(Applause)
Madam President, Mr President-in-Office of the Council, President of the Commission, I would like to echo the comments made by my fellow Members regarding the wonderful spirit of cooperation that you have fostered between the Council and Parliament over the last six months.
I shall now turn to the Laeken Declaration. We cannot fail to acknowledge that the Laeken Declaration is an important step along the road towards a re-designed, more transparent, more comprehensible and more democratic European Union. I also believe that it will be more efficient and stronger at international level. All these positive assessments are justified by the fact that a new dynamic has now been set in motion. We have observed the Treaty of Amsterdam and the Treaty of Nice, which were major disappointments. We now know that we have an opportunity to make a success of the new Intergovernmental Conference. If we work hard at the forthcoming summit - and the spirit of a joint undertaking that you introduced shows great potential in my view - I believe that the Convention, its open mandate, the working method that will be adopted, and the personality of those who will represent us there will enable us to reach an outcome that is extremely positive for the European Union. Therefore, do not spoil our fun, even though we could voice some misgivings about the lack of female representation, which I believe is extremely regrettable, in the triumvirate that will guide the Convention' s work,
even though it is regrettable that the European Parliament does not have sufficient representation, I think that, overall, we have a good starting point. I would also like to thank you for all the effort that you have made in this area.
You mentioned your six-month Presidency. I have, however, been a Member of the European Parliament for a number of years now, and I notice that all the presidencies are disappointed when they reach the end of their mandate, particularly in the second half of the year, because it is much shorter than the first due to holidays, and also because the Presidency does not do everything in the European Union - fortunately, that is. The Presidency greatly depends on the good will of the other Member States; it depends on the work of the Commission and Parliament. Do not be overly disappointed. Personally speaking, I am rather disappointed about some aspects, I have to say, but I think that even if the events of 11 September had not happened, you would not have been able to complete all your projects.
Having said that, the dramatic events of 11 September did happen. And combating terrorism became a fundamental theme. In this respect, I think that the prevention of terrorism is an area that we must consider extremely carefully and in which we must take action. It is a matter of regret to me that the Council' s final text does not send a message to the United States. This is something I want to make very clear. There is a positive message stating that 'we re-affirm our solidarity' which is fine. Perhaps, though, a more political message should have been added, to express our regret at the attitude of the American Government regarding two important aspects related to world peace and terrorism. For example, I think that the withdrawal from the treaty on antiballistic missiles, announced by President Bush, is a serious political error that threatens world peace. I also feel that blocking the Convention' s work on banning bacteriological weapons in Geneva in November, because of the United States' refusal to accept controls on their territory, is also a political error, and even a mistake. I think that the European Union should send a message to the American Government to ask it to change its mind.
Lastly, I would like to mention two important meetings, because the day after tomorrow will be better than today, but before the day after tomorrow, we have to deal with tomorrow. In particular, there is the Johannesburg conference next September, which will evaluate what has happened in the ten years since the Rio conference. Ten years have passed - that we must realise, and all we need to do is to re-read the Commission' s texts to convince ourselves that we - the rich, industrialised countries - have not succeeded in changing the way we produce or consume food so as to promote sustainability for the planet. We have not succeeded. This means that strong initiatives must be taken in this area.
The Gothenburg Summit took place, which was promising, and there were several positive aspects, particularly Kyoto, which was saved thanks to the initiative of the Belgian Presidency and the European Commission, in spite of the negative attitude, once again, of the United States. But the Kyoto protocol is no more than one tool of many, and is even a rather disappointing tool in terms of its initial ambitions. I do not think, however, that we will achieve the concrete results in Johannesburg that we will have obtained in the fight against the greenhouse effect, or in the protection of biodiversity. There is a whole range of dossiers on which we have even regressed somewhat.
As for world poverty, you said yourself, Mr President, that the gap between the north and south has not diminished and instead has become even wider. I therefore feel that we need to make a considerable effort in this area.
(Applause)
Madam President, Mr President-in-Office of the Council, President of the Commission, I have already had the opportunity to say that, in my view, the passion of any European politician should be, in the short term, to narrow the gulf of suspicion, if not distrust, which continues to grow between the citizens and the European institutions. My group therefore welcomes anything that can help to open up our respective societies to the debate on the future of Europe.
This is why we sincerely appreciate the principle of the Convention, which is a departure from the typical intergovernmental behind closed doors meeting, as it involves European and national members of parliament in the preparatory work of the IGC, and allows representatives of candidate countries to participate. It is also open to contributions from social players. Rest assured that we will urge our counterparts from civil society to work in a constructive and open manner in the new, European political forum.
Let us hope that those whose desire is to avoid tackling the disturbing issues that have surfaced in our societies will not be supported by the majority of the Convention. A problem cannot be solved by ignoring its root cause. That is why I thought the current state of affairs described in the draft declaration that Mr Verhofstadt submitted to the European Council was interesting, because it corresponds exactly with what our fellow citizens are experiencing, but the Fifteen unfortunately decided not to take it on board.
On the other hand, I regret that the Presidency-in-Office of the Council has not shown the same critical attitude when preparing the questions submitted for discussion. Of course, the European Council did not find fault with any of this. The two vice-chairs of my group, Mrs Kaufmann and Mrs Frahm, will speak again with regard to the specifically institutional aspects of the Laeken Summit. As far as I am concerned, I would like to stress one single idea in relation to this. If we genuinely wish, as the Declaration by the Fifteen stated, to use citizens' expectations as the main theme of our imminent reflections, then, in my view, the debate cannot fail to include the institutional questions of the European project, the political guidelines that the institutions are supposed to implement.
Anyone who has taken part in citizens' debates within the framework of the pre-Laeken consultation, or has taken the trouble to listen to the messages that came to light recently in the large demonstrations that took place in Brussels, will have in mind those urgent demands which are practically absent from the Convention' s agenda as defined by the Laeken Declaration. For example, all social issues, in the widest sense of the word, should provoke discussion on the new role that the euro and the European Central Bank will play. It should lead us to examine more closely the conflicting ideas on European services of general economic interest. It should lead us to question the dogma of rationing public spending, to re-launch the debate on the taxation of movements of capital, to stimulate the will to put an end to fiscal dumping and tax havens.
The European Union' s economic policy should no longer be limited to competition policy, nor should its monetary policy be aligned with the demands of the financial markets alone. In my view, the question of the effective rights of employees facing the might of large corporations, and that of the effective involvement of citizens in drawing up European policies and the assessment of their effects are also an unavoidable topic from this perspective.
All these questions, which we are bearing in mind, make up an institutional dimension. They have a place, therefore, in the debates of the future Convention. The same applies to enlargement. Can the institutional challenge posed by this historic event be separated from the other critical problems that we should urgently prevent? Two figures are all that are needed to illustrate what is at stake. We remain silent about these figures when we should be confronting them head on and with total responsibility. By 2004, the European Union' s population will have grown by 30%, but its GNP will only increase by 4.5%. What sort of structural reforms, and, in particular, what type of solidarity policy will be needed in order to avoid dangerous tensions, to enable us to become what the Laeken Declaration calls a big European family?
Lastly, the few lines that this framework document devotes to the CFSP can be summed up almost exclusively by - and I quote - 'updating the Petersberg tasks' . As if Europe' s ability to wage war was a guarantee of its international authority. Having had the opportunity over recent weeks to visit several regions of the globe, I can say that this is not the most important thing we are asked to do. What people want from Europe is liberation from oppressive American imperialism, to drive back much more aggressively the rule of unilateralism, to develop a wide-ranging strategy of conflict prevention by meeting the needs of development, equality and dignity of the people of the south. In short, they want Europe to give a very different perspective on events, post-11 September, to that of George Bush. Let us have the courage to look at life as it is. Let us once again give a clear and inspired meaning to Europe, and I think that this will liberate the institutional dynamic. This, in any case, is what I believe.
Madam President, the Belgian Presidency assumed the Presidency of the European Union at an extremely crucial time. The tragic terrorist attacks in America last September highlighted the need for European Union Member States and our international partners to bolster cooperation to defeat the evils of international terrorism. European Union leaders confronted these new challenges with vigour and determination and we are all collectively intent on tackling the scourge of terrorism.
The European Union has brought forward proposals to prevent our financial systems being used for money-laundering to fund terrorist activities. We must all continue to cooperate more closely in the future to ensure that the twin evils of international terrorism and international criminal activities are defeated.
The Laeken summit last weekend had to address a whole series of wide-ranging political issues. I note with interest that in the final text of the Declaration issued by EU Heads of State, they say "The European Union is a success story but 50 years on, however, the Union stands at a crossroads, a defining moment in its existence" . I fully agree with this political sentiment. We have to be sure that any changes which are brought about within the European Union in the future command the goodwill and support of the citizens of the Union. This is a very tough challenge indeed, not only for European Union governments but also for the European Commission, and indeed for ourselves in the European Parliament.
As the European Union develops more closely, we must guarantee that the citizens of the EU support these new developments. Without the political support and the goodwill of the people of Europe, the EU as a political and economic entity will be badly weakened. I hope that this is one of the core issues which will be addressed by the new Convention which has now been set up by the EU leaders.
There will be broad-ranging representation at this Convention which will afford all participants a time for real reflection as to the direction that the European Union must take in the immediate years ahead. How best to sell the message that the European Union is a positive force for the people of Europe will be a central challenge for the participants of this Convention.
I support the European Union. I believe that the European Union has helped to improve living standards within the European Union and it has helped to improve our quality of life. But not everyone is convinced of this argument and we must persuade the opponents of the European Union of its benefits. The difficulty of this task should not be underestimated.
The European Council decided to participate in international efforts to restore stability and peace to Afghanistan. This was an important decision, affirming the EU' s readiness to provide humanitarian and development assistance to the people of Afghanistan. I welcome our political support in this regard but any future actions which are taken on this issue must be strictly dealt with under the auspices of specific United Nations mandates.
I also welcome the strong support given by EU leaders to Yasser Arafat' s role as "Israel' s negotiating partner both to eradicate terrorism and to work towards peace."
EU leaders have rightly called on the Palestinian authorities to dismantle terrorist networks run by Hamas and Islamic Jihad and to arrest and prosecute all such suspects and end the armed intifada. Equally, European Union leaders are right to call on Israel to withdraw its military forces, stop extra-judicial executions, lift closures and restrictions on the Palestinian people, free settlements and end operations directed against Palestinian infrastructure. I welcome the fact that European Union is prepared to play an active role in third-party monitoring operations in the Middle East and I believe that the European Union must and should play a stronger role in any future talks that may take place in the Middle East region.
Madam President, my mother taught me that you should keep quiet if you have nothing worthwhile to say, but how are the elections of Mr Giscard d'Estaing, Mr Amato and Mr Dehaene as leaders of the Convention to be commented upon? We can of course commend the appointment of the three wise men with their splendid careers behind them as a good signal to the Chinese leaders as to how we promote women and young people in the European Union. What, however, do our own women and young people say about the fact that the future of the EU is now to be directed by those responsible for the majority of our laws' now being adopted by officials and Ministers behind closed doors?
My group expects the leaders of the future to be given places in the Convention, which it also expects to be opened up to that 50 per cent of the electorate who voted 'no' in the referenda in France, Denmark and Ireland and who might have voted 'no' in other countries if the latter had had the courage to ask them. The critics of the EU, or Eurorealists, ought at least to have one place in every single national delegation, and I should like to thank Mr Verhofstadt for having supported this demand when SOS Democracy had a meeting with him. The Danish Prime Minister has already offered the Danish critics of the EU a place. The Convention should draft two texts: a constitution, as desired by the majority, and an agreement between independent nations which cooperate on cross-border matters that we cannot solve ourselves in our own countries' parliaments.
The two proposals can therefore be subject to consultative referenda in all the Member States so that our politicians can see what people want before they call an official Intergovernmental Conference for the purpose of making changes to existing treaties. The two proposals should be prepared as completed drafts that can be adopted if desired. The Convention should therefore do some detailed work and employ the necessary experts to help with both the majority and minority approaches. There should also be ongoing debates on the two drafts in the national parliaments and at public meetings in the Member States. The successor to the Treaty of Amsterdam must not come as a surprise but as the result of a democratic process. The democratic process is at least as important as the content of the new treaty, in which it is not only the future of Mr Amato, Mr Dehaene and Mr Giscard d' Estaing that is now at stake, but that of all Europeans.
Madam President, I would also like to thank, in particular, the Belgian Presidency, Mr Verhofstadt, and Mr Michel especially, because I believe they enabled us to keep the game open in terms of the Convention. I see, in particular, that behind one of the issues, namely, that of the direct election of the Commission President, lies the characteristic and insistent work of the Belgian Presidency. I think, however, that we should not forget, and I am also addressing my fellow Members here, the objective, and, with regard to this, the issue of terrorism, an issue that has already been put on the backburner. I disagree with you, Mr Lannoye. There was a paragraph which, under the influence of the British members, I believe, was withdrawn, that placed the Americans at a distance. I think that we are already forgetting that terrorism is an international phenomenon. We are forgetting that not only was Afghanistan under the Taliban, but the issues of Syria, Iraq, Somalia and North Korea remain. However, we are, above all, forgetting that the events of 11 September revealed that terrorism is born of and feeds on dictatorships, on these dictatorial regimes. And we have already forgotten this, since, at the last session, we adopted an association agreement with Egypt, without batting an eyelid, disregarding the warnings and requests for additional information on a number of serious human rights violations, which have also been voiced today. I would also like to thank our President. Chairman Poettering reiterated the role played by our President in supporting Commander Massoud. Our own President had invited Mrs Sihem Ben Sedrine here today, who, once again due to despicable, base, mediocre action taken by this dictatorship, which is becoming increasingly dictatorial by the day, will not be able to attend the reception that the President of our Parliament had organised in her honour.
This is the reality of these dictatorships which are at the root of the growth of terrorism, and we are doing nothing, we have already forgotten the lessons of 11 September. I hope at least, that the next President of the European Parliament will re-extend the invitation originally made by our President, Mrs Nicole Fontaine, and I hope that, for Tunisia, for the Tunisian democrats, for the Egyptian democrats, for all democrats, particularly in Arab countries, our Parliament will in time live up to its objectives and its ambitions.
Madam President, we have all known for a long time that the Intergovernmental Conference on its own is no longer an effective instrument for bringing about a proper treaty amendment. It is encouraging to hear that a different working method has been opted for at the Laeken Summit. The Convention has been launched, and its agenda is far wider than the four points imposed at Nice. That is an achievement on the part of the Belgian Presidency, on which I would warmly congratulate it.
The quality of the triumvirate which will be heading the Convention and its praesidium is also promising. Nobody will reproach me for the fact that my trust in this leadership is mainly based on the presence in this trio of former Prime Minister and party colleague, Mr Dehaene.
The Laeken Declaration contains more than sixty non-rhetorical questions. Although everyone involved in Europe since Amsterdam, and Ioanina in fact, knows what the questions are, nobody had expected adequate and complete answers yet. However, many of us were looking forward to receiving some indicators, and I actually miss them a little in this Laeken Declaration. There has not been the slightest hint of reaching political agreement between Heads of State and Government about the direction which we need to take with Europe. In fact, wearing my Belgian hat, I could also say that Mr Verhofstadt asks the questions, and Mr Dehaene should make sure the answers are found.
I am left with three questions for the Council Presidency, to which I should like to receive answers.
First of all, do you believe, Mr President-in-Office of the Council, that you can deepen the European Union even further through this Declaration and with the Convention, to coincide at the latest with the imminent round of enlargement?
Secondly, do you expect that the national parliaments that have made their ratification of the deeply disappointing Nice Treaty dependent on the contents of the Laeken Declaration will now soon embark upon the ratification process for Nice?
Thirdly, I warmly welcome the idea of publishing the Laeken Declaration in dozens of European newspapers, but are you not concerned that people will also want the questions answered and will want to see concrete policy steps taken before they will well and truly feel at home in the ever-expanding Europe?
I should like to finish off by saying that, at the start of the Belgian Presidency, I had asked you to convene an NGO summit, preferably a few weeks before Laeken. I did not receive a response during that sitting, but you did organise the summit. This was therefore a matter of actions speaking louder than words. We had not been used to this for a while in Belgium, and it was a nice surprise when it did happen. Thank you for this.
Mr President, one of the conclusions in the Laeken Declaration is that citizens feel that deals are often cut behind closed doors and away from democratic scrutiny. That in fact could be an assessment of summits themselves, which are often conducted out of sight and away from public scrutiny until the very end. One easy way of starting to remedy that process would be to ensure that the European Parliament, just like the European Commission, is represented throughout the summit and not asked to leave after the aperitifs. I would, however, like to add my congratulations to the President-in-Office of the Council for his management of the summit. He was absolutely right not to allow the meeting to degenerate into a fight over the seat of agencies but instead to allow the spotlight to fall on the more significant issues.
The Laeken Declaration rightly refers to the twin challenges facing the Union. My Group has asked me to concentrate on internal matters, and particularly the issue of governance, but I would like to say just a few words about the external challenge. The Declaration is of course right to say that there must be no weakening in the fight against those who use terror and violence. But for me the real strength of the Declaration lies in its wider recommendation that the European Union takes the fight against poverty and exclusion seriously. I wholeheartedly support the aim of the Declaration to "set globalisation into a moral framework" . As Tony Blair might have put it - "Tough on terrorism but also tough on the causes of terrorism".
Parliament' s key objective at Laeken was to see a Convention launched with a broad-ranging agenda. It is a pity that the leadership of the Convention is not so broad-ranging. Three men of a certain age. For me that sends the wrong signals.
They are each very worthy in their own right but collectively they fail to represent Europe' s rich diversity of talent and in particular: how does this demonstrate the Union' s so-called commitment to gender mainstreaming?
(Applause) But at least we have the Convention, and it is now up to all of us to play our part in making it work and involving the public of the Union in the debate about the future of Europe.
However, any fruits of the Convention will not be ripened until well after 2004. The Laeken Declaration' s objective of good governance, that is connecting better with citizens, reducing bureaucracy and delivering on our objectives more effectively and efficiently, cannot wait. Laeken must not be seen as an excuse for postponing action on governance but instead create a new impetus for reforms that do not require treaty change.
In particular there are three areas where urgent action is required:
Firstly, the continuation of the reform of the staff structures and administrative procedures inside the Commission. There is a need for high profile support at a high political level for continuing the work of transforming the Commission into a first-class civil service.
Secondly, the European Parliament itself must reform its own working methods. I believe that we do a good job in terms of our legislative, budgetary and control functions, but no Parliament can work in the dark. By reforming our working methods to make ourselves a livelier and more relevant debating chamber, we can shed a little light on our role as the voice of the people in EU decision-making.
Thirdly, we must make progress on better regulation. I note the Presidency' s conclusions which welcome the report of the Mandelkern Group on the quality of regulatory arrangements and the Commission communication on regulatory simplification and their calls for an action plan for the first half of 2002.
This Parliament, in the report prepared by Sylvia Kaufmann, called for an interinstitutional working group on better regulation. Notwithstanding what was agreed at Laeken, I hope the Spanish Presidency will re-visit this issue and set up a working group with a mandate to arrive at draft interinstitutional agreements and an action plan agreed by all three institutions to be presented at the Seville Council next June.
Let us be clear that the alternative to an agreed plan is a guerilla war where Parliament is left with no alternative but to defend its prerogatives. If that happens, we will have a non-stop dogfight where, proposal by proposal, Parliament will defend its rights as a co-legislator. The Convention has the potential to reform our institutions, to renew our goals and to reconnect Europe with our people, but none of this should have to wait until 2004, the process needs to begin now.
Mr President, may I join in the praise of the Presidents of the Commission and Council for having brokered the deal at Laeken. To have got a British Prime Minister to have signed up to the prospect of a federal constitution is an extraordinary thing. It is certainly unprecedented. I fear though that the size of the podium in this chamber will require strengthening and extension so that it can fit in Valerie Giscard d' Estaing and his entourage. The European citizen will feel truly privileged that we have such a grand praesidium to service our work. Thank you for the 60 questions or so. Frankly, I would have wished for more.
First, there is nothing on strengthening the powers of the Court. Secondly, there is nothing on revising the formula of a qualified majority in the Council. Thirdly, there is nothing on strengthening the role of the regions within the political system of the Union and, fourthly and finally, we would have appreciated some critical self-assessment of the functioning and performance of the European Council itself. But we are blessed with a truly pluralist procedure - an exciting and novel one - and we retain the freedom within the Convention to ask ourselves questions. We will exploit that freedom.
Madam President, allow me to start by using a military analogy in these times of war.
Mr Verhofstadt, over the past six months, you, together with your colleagues in the federal government and the federal state governments, have been Europe' s Lieutenant-General. Unfortunately, however, you have been the Lieutenant-General of an ill-disciplined army, an army in which too often the Member States refuse to bow to your supreme authority, in which all too many Member States act at their own discretion and wish to go their own way and in which the Member States only serve their own interests and too often put narrow state nationalism above the general European interest.
You may have been aware of this over the past six months, Mr Verhofstadt, but we experience this on a daily basis in our files. Credit to you for having succeeded in creating a sense of order in that ill-disciplined army at Laeken. However, the Council is not only an ill-disciplined army, they are also a bunch of opportunists: typically, they quickly wanted to resolve the location issue on Saturday evening. Credit to you once again, Mr Verhofstadt, for having nipped this in the bud.
For we want, in fact, to move away from the back-room mentality, we want to move away from closed meetings between officials, between diplomats and between fifteen Heads of Government. We are in favour of an open method, we want to give the Convention' s hopeful method a chance, we want to throw open the doors to let a fresh breeze in.
You posed the right questions at the Convention. You rightly stated that the debate should be about the distribution of powers at different policy levels. You also rightly questioned whether it would not be better to leave the daily running of the Union' s policy to the regions where the constitution regulates this automatically.
However, Mr Verhofstadt, could I also level some form of criticism? You did not ask, for example, how constitutional regions, including Flanders, Wallonia, the Basque Country, Catalonia, Scotland and Wales could emphatically be involved in European decision-making. In failing to do so, you have ignored the demands of your party colleague, Mr Patrick Dewael, the Prime Minister of Flanders, who, together with some fifty colleagues, had even published a weighty document on this matter in May and in October.
I should like to make three observations with regard to the composition of the Convention. Firstly, I do not believe that a triumvirate without the presence of one single woman genuinely reflects present-day society. Secondly, there is an imbalance in the composition of the Convention between the MEPs, on the one hand, and national parliaments, on the other. You, the Council, are making a mistake here. In my view, the European Parliament is the institution par excellence where the European idea, where the European general interest, applies, and you are missing an opportunity here. And my final comment with regard to the composition of the Convention is that the representatives of the constitutional regions are unable to participate directly in the Convention. They need to take the indirect route of the Committee of the Regions as observers, and that is a sad state of affairs in my view.
Mr Verhofstadt, whatever happens, you can rely on me and my party, with the nine representatives of the European Free Alliance, to make a constructive contribution to this Convention, for Europe must not lead to uniformity. Europe must remain a sparkling diamond with many facets, facets displaying its diversity and its own identity, for only then can the European diamond sparkle in the European firmament.
Mr President, Mr President-in-Office, Mr President of the Commission, in adopting the Laeken Declaration convening the Convention, the summit has made a decision of historical significance for the future of the European Union. It is particularly noteworthy that none of the numerous open political questions on the future of the European Union have been declared off-limits and that the Convention mandate can also be seen as marking the beginning of the process of developing a European constitution. A further reason why the convening of the Convention is a milestone in European politics is that it will consign the policy of secret diplomacy behind closed doors, of non-transparent decision-making and haggling in marathon night sittings - as happened most recently at the Nice Summit - to the past, hopefully once and for all!
In my opinion, it is impossible to overestimate the significance of the fact that a majority of the members of the Convention will be democratically-elected members of the national parliaments and the European Parliament, that it will meet in public and talk to all kinds of organisations from civil society, and that the candidate countries will be involved in drafting proposals for the most far-reaching reform in the European Union's history. This provides the opportunity for controversial issues to be discussed in a genuine pan-European context and thus for us to have a broad-based public debate on the future of the EU.
Since, however, a debate of this kind only comes to life if the pros and cons are discussed openly, I should like to refer once again to a position of this Parliament, namely our call for political plurality to be guaranteed in the composition of the Convention. The choice of those who will represent their countries, their national parliaments or the European Parliament is of particular importance in this context, and we must ensure at all costs that the Convention does not consist solely of representatives of the large European families of parties. Diversity of opinion must be delivered, because the European Union is actually at a crossroads and the proposals to be drawn up by the Convention must in their final form really reflect a European position on the future of Europe which is supported by all of us.
If the Convention is to be a success and ultimately if the European Union is to be viable in the future, it will, in my view, be crucial for us to succeed in making the European Union more democratic across the board and in strengthening the rights of individual people. It is my hope - indeed I am counting on this - that, through the commitment of all of its members and as an independent forum, the Convention will gather its own political momentum during the course of its consultations, so that the next Intergovernmental Conference will not be able simply to disregard the Convention's proposals.
Mr President, the past week has been pivotal for the future of the Union. Firstly, agreement was reached on the European arrest warrant, a major, sensitive agreement which must be seen as an initial step, to be consolidated by a broader, further-reaching political and institutional project bringing further integration. In particular, at Laeken, we started to define that political and constitutional Europe in which we firmly believe. The idea that Europe might be condemned to being just a union of agriculture and trade or just a financial and monetary union is waning. We are, at last, entering a new phase: an exciting phase, a phase of laying foundations and further integration, in which we must establish European political unity while safeguarding national identities and diversities. The diversities unite us; they must not be seen as dividing the European peoples, for they have come to represent precious social and cultural assets. Europe' s strength stems, in actual fact, precisely from its ancient culture, from its diversities as well as its common roots.
In this sense, as a European and an Italian, I can only appreciate the work of the Italian Government at Laeken in enthusiastically upholding Parma' s application to be the site of the Food Authority. If we want the Europe we are building to be a Europe of excellence, quality and competitiveness in the area of quality, when it comes to the Food Authority, Parma is the natural, most suitable and most prestigious choice, precisely because of Italy' s longstanding gastronomic traditions: it has a tradition of culture and quality, professionalism and rigour, and a history of consolidated scientific excellence which is recognised the world over.
In promoting Parma' s application - energetically, moreover, as Italy did at Laeken - we are not trying to impose unnecessary vetoes or advancing nationalistic claims; rather, this is an attempt to allow the quality, capacity, skills and natural, genuine vocation of a territory to prevail over bureaucracy, sterile bureaucratic agreements and pre-established lists, rather than allowing the latter to prevail as has happened on countless occasions. The citizens do not want the site of the Food Authority to be purely administrative but to have proven experience and capacity in the field of food safety. I feel that Parma has that proven experience and capacity.
Finally, my heartfelt thanks go to the President, Mrs Fontaine, who, with great authority and courtesy, has steered the work of this House during this first part of our parliamentary term.
Mr President, some believe that the debate on the future of Europe can be summarised in the development of the Community method, where the Commission has the monopoly on initiative, the Court of Justice has political power and interpretation, and the right to impose European law on one or more Member States is achieved by increasing majority decisions. This centralised vision of Europe in even more areas runs counter to the will of the people, who want to benefit from each other' s experience. The people of Ireland, which was the only nation to be consulted by referendum, were not mistaken in rejecting the Treaty of Nice. The Convention will be nothing more than a sham if it pursues the same objective without acknowledging that the Treaty of Nice is dead and buried.
Unfortunately, the objectives appear to remain fixed. The conclusions of the Laeken Summit welcome the progress made and the agreements reached on the liberalisation of the postal services, which will bring about a weakening of the social and territorial cohesion of our Member States. It is unacceptable to impose on everyone the choice made by some Member States to privatise and open up their public services to competition. This proposal is not likely to bring the people of Europe closer, nor is it a condition for peace on the continent. We must adopt the opposite approach; in other words, bring Europe closer to the people. In order to do this, we must listen to them and, once genuinely common concerns have been expressed, debate an appropriate common response.
In my view, the European Summit and the Laeken Declaration proved, in fact, to be a fitting sequel to the Belgian Presidency. It became a catalogue of hollow phrases, of nothingness, of unanswered questions. It is very characteristic of the state of affairs in today' s Europe that, actually, only someone like former Commissioner, Mr Van Miert, dared to put his finger on the wound. What Mr Michel ventured to call the 'Grand Cru Verhofstadt' ultimately turned out to be a cheap table wine.
So there will soon be a Convention which is supposed to give a democratic face to an enforced federal Europe. But surely this Convention cannot cover up the fact that our institutions are systematically riding roughshod over the subsidiarity principle, that extremely drastic measures are taken without prior referendums, and even that the European Union is once again flouting the sovereignty of the Member States at this summit, for example by again callously ignoring the results of the Irish referendum.
Apparently, European democracy suggests that citizens preferably have no say, and if they do, they have to carry on voting until they agree with what the eurocracy has decided, as was the case in Denmark and is also required from Ireland.
The President-in-Office of the Council, Mr Verhofstadt, may well go down in history, albeit as the man who took things to such extremes that even Commission President, Mr Prodi, refused to hold any more press conferences with him, as the once pro-Flemish politician who refused to protect the Dutch language, as the man who abandoned all his principles, who was once known as the advocate of slimmed-down government and of deregulation but who became the partisan of European centralism exercised by a superstate and who turned inventing little rules into a kind of Olympic discipline.
Mr President, the Laeken Council will sadly rank amongst the less impressive meetings of its kind. It was a missed opportunity and a serious disappointment, like the Belgian Presidency which preceded it. Why? Not just because of the consistency of the Foreign Minister, Louis Michel, who for us emerges as an endearing Harry Worth-type figure on the European political stage. We seem to have passed over his proclamation that the British-led UN peacekeeping force in Afghanistan was to become an EU body. The key problem is that for this Presidency these last months have been a painful learning curve.
The excessive aspirations of July, often misguided like ideas for a new Euro-tax on all EU citizens or a Tobin tax on capital movements, found themselves on a collision course with reality. At Laeken the EU's new rapid reaction force was declared operational even though, critically, its access to NATO assets is currently blocked. Indeed, the precise relationship between the force and NATO remains ambiguous. The European arrest warrant enjoyed a particularly painful birth with some uncertainty about when, or if ever, it will apply in Italy. The attempt to assign sites for various new EU bodies also descended into farce.
Little progress was made at Laeken, or indeed, throughout the Belgian Presidency, on the competitiveness agenda in Europe. The Lisbon strategy, which has been grounded since Stockholm, now faces a moment of truth in Barcelona if we are truly to become the dynamic knowledge-based economy that is sought.
Finally let me turn to the Declaration itself. The text acknowledges the EU's failings in terms of democracy, transparency and closeness to people but seems to come up yet again with solutions on federal lines. These options represent the wrong route for Europe. The Convention should learn the lessons of the last decade, reject ambitions for a European super-state, and focus on modest and intelligent reforms which can really deliver a Europe that works.
Christmas aside, much is said in the text, but there is also much that is not said. The Community patent, GALILEO, immigration and asylum are all absent from the chapter on decisions and Mr Lannoye has mentioned other examples. What is perhaps more dangerous is the persistent silence on the overall budgetary implications of transforming 'community' Europe, which herald difficult meetings with the people. And in spite of this, the atmosphere that surrounds the Laeken Declaration is, indisputably, a positive atmosphere. This tells you how important the positive aspects are compared to those that do not figure in the results. Other Members, in addition to myself, have reiterated, and will once again reiterate, that the Belgian Presidency, which had ambitious objectives and was tenacious in its action, remained focused - somewhat more than the euro anyhow - both before 11 September and after. For those who are familiar with international relations, this is incredibly significant, not only for Belgium but for the Union as a whole.
Prime Minister, we appreciate the role that you personally played in the solution found to the almost scandalous problem of the arrest warrant. It was not acceptable for the Prime Ministers and Heads of State of the Council Presidency to be exempt from this issue.
Furthermore, it is obvious that the Socialists attach particular importance to the progress made in social matters: the confirmation of the role of structural indicators in employment, the support for the European social model, particularly through cooperation in the area of pensions, the improved understanding of social exclusion and social involvement are important achievements for the people of Europe.
Lastly, let me turn to the Convention, which has already been the focus of attention of so many Members. I would simply like to say this: the statements made today illustrate the formidable task facing the Convention. Therefore, its composition is most crucial and, except on one point, the decisions taken, and especially the innovative measures, are important achievements. The same goes for the representation of the candidate countries. Full participation, without the right to vote, is more in keeping with the dignity of a State, and this question has, wisely, been linked, in the texts in any case, to that of the regions with legislative power. Contrary to what was said earlier, we also recognise that these regions have the status that they deserve.
Parliament also attaches importance to the role you grant civil society. And I wish to stress the value of the presidential troika system that you have chosen, which, in my view, meets the current needs much better, and goes far beyond the issues linked to the individuals chosen, individuals that I do not intend to discuss right now. All three are men deserve a great deal of admiration, but the problem, Prime Minister, arises from the fact that they are all men. And therefore, as many previous speakers have during this festive season, I would like to express the wish that the European summit will one day learn, in as many languages as you like, to understand, appreciate, state, perhaps even conjugate much better, on the threshold of the 21st Century, one little word which is no longer established in poetry alone but in politics as well. That word is 'woman' .
Mr President, Mr Verhofstadt, at the end of your Presidency, the situation is now very different from one year ago: the atmosphere has changed completely. We can roll up our sleeves, and you have indeed put three men in charge. I am interested to see how many members the delegation of the European Parliament will have in the Convention. We will count them when the time has come.
You have tabled the questions, a great many questions and the right ones, in my view. Maybe we could add the odd question here and there. Why not? In my opinion, the Convention should have that flexibility.
You outlined a dream a moment ago. In my view, it was a very fitting account, a very attractive prospect of what we ought to do, not only we Western Europeans, the Fifteen, but also Eastern Europe and the rest of the world. However, I would like to ask one more thing, Mr President-in-Office. You have now held the Council Presidency for six months. We now face seven years in which the Belgian Government will not be President again. I would ask you to convince all your Ministers of the fact that, during those seven years, European work is of extreme importance, that the government should not only occupy itself with European issues during the Presidency but also mainly outside of that time, for that period is longer and, most of all, certainly as important.
Mr President, the Laeken European Council has dragged us from the dreadful quagmire which Nice had led us into. Not only from the point of view of the concrete results achieved, but also from the psychological and morale points of view. Of course, there were frankly discouraging moments at Laeken. I am convinced that neither Mr Chirac nor Mr Berlusconi have learnt a thing from the experience of Nice. Furthermore, they were not the only ones who were prepared to risk the solidarity of Community cohesion for the sake of agencies, several of which have neither a legal basis nor any real purpose. And what a striking contrast we have seen between the stimulating content of the Laeken declaration and the haggling over agencies. But in reality the European Union is still vacillating between these two poles: on the one hand, the lack of progress resulting from the thinking and the interests of the national States, and on the other the zeal and enthusiasm arising from the desire to complete the construction of the European Union. The challenge represented by the Laeken declaration, and which must be taken up by the Convention, is precisely to tip the balance in favour of strengthening democracy, efficiency and cohesion on a European level. The questions posed are good, and it is very good not to have any taboos. It is a good thing that the Constitution was discussed in the Laeken declaration. But it is the responses which count and we have not yet won. Personally, I see at least two elements of concern during these days following Laeken. The first concerns the Convention. It is not only through corporatism that I profoundly regret that the balance between the national and European dimensions is being broken and that for 28 governments there are just 16 European parliamentarians. I do not believe that we will be able to distinguish between the Convention and the IGC unless we manage to change national thinking. Secondly, the membership of the praesidium. Why continue with this system whereby only former Heads of State and Government, normally men, and some older than others, can dictate the destiny of Europe?
I would have preferred a parliamentary way of thinking, and we would have preferred the Convention to have chosen its own President, or - better still - its own woman President.
The second element of concern is represented by the episodes of street violence and expulsions, which, though in a different way to Nice or Genoa, also took place in and around Laeken. I am not sure whether, if there had been more consistent demonstrations in terms of the demonstrators, we would really have prevented serious problems.
The European Parliament has the task of ensuring, in a coherent and untiring fashion, that the strengthening of cooperation in the fields of terrorism and crime does not lead to a weakening of the rights of citizens. It has to be said that the message and practice stemming from Laeken are contradictory.
However, the future will tell whether the seed sown at Laeken will bear fruit. For the moment, we must thank the Belgian Presidency for its work and hope that subsequent presidencies will show the same commitment and coherence.
Mr President, I should first like to offer the praise I think is due. I am extremely pleased that the Presidency has stood by enlargement and the whole programme of enlargement, that there is a continued commitment to concrete negotiations' beginning as from 2002 and that we are aiming to admit the first new Member States in 2004. That praise, I think, is due. However, I do not understand the way in which the leadership of the Convention has been put together. The composition is incredibly one-sided, and we have a huge need for bridge-building in this project. Where are the critics? We have had a 'no' vote in Ireland; we have had a 'no' vote in Denmark, admittedly a number of years ago; and we know that there is dissatisfaction among the peoples of Europe. Where are the critics? What has become of young people and, especially, women where this issue is concerned? When Mr Prodi was asked by Danish television what had become of women and young people, he called for honesty and said that, if the EU was to talk with government leaders, it needed men over the age of 30. If that is the attitude towards how we are to make contact with the people of Europe, then 'thank you for nothing' is what I say.
With regard to the anti-terrorism package, I do not understand why the aim is not to adopt an independent European stance on this issue. I do not understand why there is once again the desire to be the puppy of the United States. I do not understand why we do not concentrate much more on preventing future terrorism instead of taking the line adopted by the United States.
Mr President, the Laeken Declaration is punctuated by question marks: a sign of the ambiguity which currently exists in relation to the future of the European Union.
Needless to say, the new Convention cannot provide answers to all those questions. That is why, in my view, priority should be given to improving transparency and a clear demarcation of powers between the European Union and the Member States.
I was pleasantly surprised by the content of the questions concerning this latter point. It seems that there are no taboo subjects, if even the creeping transfer of powers in the direction of Brussels can be questioned.
I was also surprised, but not pleasantly, by the composition of the Convention' s praesidium: no fewer than twelve people are supposed to make up the total. I wonder, then, what the role of an ordinary Convention member is. Not a significant one, I fear. However, this jeopardises the quality of the proposals which this body makes. The Convention will be relying on quality. Otherwise, its ideas will simply be put away in a drawer and forgotten about.
Mr President, in defining the agenda for the Convention on the future of the Union, the Laeken Council has deviated from the conclusions of the Nice Council with regard to two points which concern us.
Firstly, whereas Nice declaration No 23 had included in the agenda a point entitled 'The role of national parliaments in the architecture of Europe' , the Laeken Council has watered down that idea under a much vaguer title: 'More democracy, transparency and efficiency in the European Union' . Under this title, it first of all asks how we can increase the democratic legitimacy of the current institutions and, only in second place, whether the role of the national parliaments needs to be modified. It is a largely biased approach, since in reality the two questions are just one: recognising a prominent role for national parliaments within the architecture of Europe is the best way to reconcile the Union with its citizens.
Second modification: whereas Nice mentioned the status of the Charter of Fundamental Rights in a purely neutral way, Laeken includes another idea in the agenda, the idea of a European constitution, that is, a clearly supranational fundamental text rather than a treaty.
It therefore appears, Mr President, that between Nice and Laeken, the federalist pressure groups have taken charge. They have managed to have modifications adopted, very significantly, which are both aimed at minimising the role of national democracies. This approach does not correspond with the wishes of our citizens and it will have to be corrected in the years to come.
Mr President, ladies and gentlemen, even considered rather dispassionately, it is possible that the Laeken Summit will one day appear to be a waypoint at which the Europeans stopped stumbling along, found their feet again and set out to find a way out of the blind alley of Nice. If this proves to be the case - we are just at the beginning of this process - then this would certainly be associated with the Belgian Presidency and your name, Mr Verhofstadt, and I am quite happy to congratulate you on this now in advance, just in case!
There are two reasons for this development, and it is useful to run over them once more. What caused this to happen? Certainly the strong, even damning, criticism of the outcome of Nice was a factor. The European Parliament played a vital role here; this House was the source of the vast majority of the criticism directed towards Nice, although we recognise and acknowledge the fact that the formal conditions for enlargement were agreed on there.
My second point is that the events of 11 September and everything which happened in their wake have made it more than clear that Europe will only be taken seriously in the future if it acts as a community and that we need to get back on track and work towards developing as a community. These are the two reasons.
Now we have the Convention which we wanted, and we are therefore also responsible for what emerges from it. We must not overlook this. The outcome of the Convention will only carry political weight if it is supported by as broad a consensus as possible. That is why we need to make our contribution in the Convention to producing a draft treaty which has broad support. Only then will it afterwards stand a chance of also uniting the Intergovernmental Conference.
Mr President, Mr President-in-Office of the Council, Parliament wanted this Convention, and now we have got it. We share in this success, and have you to thank for it having been possible. The Convention's flaws have been alluded to here several times, but we can and will take care that these blemishes are insignificant and will be forgotten by the time the work is done.
My second remark follows on from what Mr Nassauer said: the Convention puts Parliament, too, in a new position of responsibility. The reform of the institutions is, for the first time, in our hands too. We bear responsibility no longer only for the demands and visions that we develop here, but also for the compromises and results. That is something new and we will have to get used to it.
My third point is that the Convention has been given the broad mandate we wanted it to have. That is an opportunity and a danger in equal measure. The Convention must not turn itself into an expanded Intergovernmental Conference, but likewise it must not reduce itself to the level of being just a forum for discussion. It must work towards broad consensus and must concentrate its attention on those strategic proposals for reform that point the way ahead to future developments and open up the road that leads to them.
Fourthly, the word 'constitution' is now to be found for the first time in an official Council document, which is quite something. It is not certain whether a draft constitution will be the final result, but what we can be sure of is that the Convention must direct all its efforts at what we - borrowing the expression of that great European, the German philosopher Immanuel Kant - might call the Convention's categorical imperative, that every one of its proposals must also be capable of becoming a basic component of a European constitution. It is towards that goal that it must work.
Fifthly, Europe is becoming ever more important, yet of decreasing interest to its own citizens. They are, admittedly, not yet opposed to the European Union, but they are no longer so sure why they are meant to be in favour of it. We want Europe's citizens to regain the knowledge of why we are uniting Europe. The European Union must stand for a European model of society and for a European world vision. What we are about is Europe's self-assertion - economic, political and, not least, cultural - and the preservation of a European way of life!
This has acquired an added dimension since 11 September. The EU could be sunk by this new challenge, but it could grow through it - indeed, I am quite sure that it will.
(Applause)
Madam President, first of all, I would like to apologise to the Members of the European Parliament since I must shortly leave for Canada. There is another European Union-Canada Summit. In order to get there on time, I must leave for the airport at 7.00 p.m. It is for this reason that myself and Romano Prodi, since we are leaving for Canada together, must apologise for not being able to participate in the debate until the end. I apologise to all the Members, especially those MEPs with whom I have had very intense contacts over recent weeks and months: Mr Brok, Mr Méndez de Vigo, the chairman of the Committee on Constitutional Affairs, Mr Napolitano. I am sorry that I will not be able to hear them speak, but in any event I hope to continue the contacts we have established in order to prepare this Convention properly.
At the beginning of the debate - and I should like to thank various group leaders for their support and their words of praise for the Belgian Presidency - there were a few jokey comments to the effect that the Convention and its praesidium consist of nothing but Socialists and Christian Democrats, and that the only Liberal among them, namely Mr Giscard d'Estaing, has, in fact, transferred to the Christian-Democrats.
I, for my part, am quite happy for the Socialists and Christian Democrats to dominate the Convention. It may not be strictly my place to say this, but perhaps I am allowed this leeway at the end of the Presidency. Mr Poettering, there are currently two Liberals in the Council, as opposed to none before. Maybe, with your help, the President of the European Parliament and the President of the Commission will also be Liberals. So, in fact, we as Liberals are not too badly represented in the European institutions.
Some speakers have questioned the link between the Laeken Declaration and the Nice process. There should not be a common link. Nice is to be adopted; Nice is to be ratified. This is necessary to allow enlargement to work at a practical level as from 2004. It would be a big mistake if we did not do this and if Nice were to be once again mixed up with the Laeken Declaration and the future of Europe. We would then once again talk about the Nice leftovers instead of the future of Europe.
The great advantage of the Convention is that it breaks with traditional methods precisely at this moment. The old method entailed establishing, after each treaty amendment, that agreement had not been reached on two or three points, and these two or three points would then be transferred to the next Intergovernmental Conference, which would add a few fresh points and which would try to change the Treaty in the same way. If agreement was not reached at that stage, fresh leftovers would be created. The past decade of the European Union has been marked by a history of constantly moving from leftover to leftover, the swill becoming lighter and lighter each time, and the fundamental questions losing weight all the time. This mechanism is now being discontinued. This time round, fundamental questions will be put forward.
Mrs Thyssen has stated that these are merely questions that I am posing and for which Mr Dehaene will need to provide the answers. It is actually quite simple. Mr Dehaene has helped me draft the questions, and I will now return the favour and help him give the answers in the coming months. This is also what will actually happen. The Laeken group is a group of which Mr Dehaene and Mr Amato form a part. This group will always continue to work as a group of friends and, on that basis, a number of additional incentives can be given, involving Mr Delors, Mr Geremek, Mr Miliband and the other members.
(FR) I would also like to say to the President that it was not desire which was lacking when it came to responding immediately to the questions posed. My colleagues have often said to me, 'no, it is not a question you can ask' . I would say, 'why?' 'Because the answer is implied in the question' . Nevertheless, Mrs Thyssen and all the other Members who have spoken can rest assured that I am going to do my best in the Intergovernmental Conference, in the regular contacts I will have with the various members of the praesidium and the Convention, to help to find the answers to the questions posed in the declaration.
With regard to the membership of the praesidium, there has been mention of the absence of women. I completely agree and I propose that three men and nine women now be designated by the national parliaments and the European Parliament. All is not lost yet, since only three of the twelve places have been allocated. I also truly hope that the European Parliament, the national parliaments and the various representatives will be able to do this.
I would like to end by saying something about the relationship between the European Parliament and the national parliaments. I believe that what is very important is that a praesidium has been created, that that praesidium consists of twelve people and that amongst those twelve people, two will be representatives of the European Parliament. The same number will represent the national parliaments. I believe that these two people are going to have to play an important role, because it will be this group of twelve which prepares things, which prepares the agendas. Not all the decisions can be taken by a Convention of 113 people. It must be prepared. The praesidium is going to play a dominating role in this respect and in that praesidium there will naturally be two representatives of the European Parliament.
Finally, I would like to stress that I believe it is very important that for the first time there will also be representation in the Convention from the so-called constitutional regions, but the more exact term is 'regions with legislative powers' . I am the Prime Minister of a country with a federal structure. It is the same in Germany, in Austria and in other countries. Little by little, many other countries are beginning to adopt federalism within their institutional system. And it is working well, because federalism is the only way we have to allow different communities, different cultures and populations who speak different languages to live together, without giving rise to what happens in other parts of the world, where there is conflict. I would therefore like to stress that we should not use the word 'federalism' in a negative sense. I sometimes hear people say that federalism spells disaster. Quite the opposite. Throughout the world, federalism demonstrates that it is the only way for communities to live together without conflict, without turning to violence, as is the case in many parts of the world.
(Applause) And it is for that reason that I personally believe it is important and an enormous step forward that the regions with legislative powers can be represented. I have achieved this because I have also been helped by the President of the Committee of the Regions. I do not need to tell you that around the Council table there were certain people who found it difficult to include the words 'regions with legislative powers' in the declaration and difficult to recognise, as the European Council, that those regions may have a place and a say. It has finally been accepted and that is thanks to the President of the Committee of the Regions, Mr Chabert, whom I had asked to send me a letter. The letter which he had sent me said: the Committee of the Regions must be represented and we must demand that the different members of the Committee of the Regions be represented. The regions and cities, but also the regions with administrative powers. I have therefore been able to use the authority of the Committee of the Regions to include these regions in the text for the first time. I wanted to stress this here this afternoon, since I feel that they have an important role to play. There will be discussion of the distribution of competences, the new instruments, institutions and the future European constitution. I personally believe that we must do this together, excluding nobody, and allowing every section of our European Union to express its view.
(Applause)
Madam President, ladies and gentlemen, I will be very brief, firstly because I do not want Mr Verhofstadt to go without me and I have no desire to swim to Canada, and secondly because I can say with satisfaction that this debate was a debate of great unity, a moment of satisfaction, given that, a few months ago, none of us imagined that a Convention was possible. I also welcome the fact that the issue of reaching agreement on the agencies, although certainly a negative point, was not blown out of all proportion as it was in the mass media. I have also noted the suggestions you have made on the subject of the Convention; I have noted the proposals to strengthen the role of the Court of Justice: I will bear them all in mind in the future and I therefore feel that we can now genuinely get down to working hard, all together, to prepare for the forthcoming Convention.
Given that we are working in this atmosphere of cooperation, I would just like to make one request - or rather, reiterate a call that I have already made to the Council - to my friend Mr Verhofstadt, for genuine cooperation in the forthcoming months so that we can reform the institutions without amending the Treaties. Our proposal on governance is the fruit of many months of cooperation between Parliament and the Commission, work which, in my opinion, has produced sound, tangible results. We expect similar commitment from the Council, for the preparations for the Convention have to consist of prior work carried out together: our work on governance, which has yielded positive results and certainly cannot progress without equal input from the Council.
Lastly, I would like to wish you all a Merry Christmas and a Happy New Year!
Mr Verhofstadt and Mr Prodi, of course we understand why you are obliged to leave the House at this point.
Madam President, ladies and gentlemen, with Laeken we may have found an antidote to some of the poisons present in the Treaty of Nice. The convening of a constituent Convention - constituent because this Convention will give rise to the Constitution for the new Europe - means restoring a political soul to Europe, in other words thinking about what is to be the future home of us all. Parliament must therefore welcome the success of the Summit and make sure that the Convention' s work reaches its appropriate conclusion in an Intergovernmental Conference, which will have to draw up the new Constitutional Treaty, to bring about the European federation.
Genuine, practical federalism, which also respects the regional level, as the Council has rightly said, which respects minority languages and all peoples, great and small, will burst into the history of this new century as part of the process of European integration, and anyone representing the people of the Valle d' Aosta can only rejoice at that.
We have set a positive process in motion and the enemies of the European Union are already aware of this; we must therefore step up our efforts.
Mr President, the Laeken declaration is couched in words which satisfy one and all, weighty words. The objective and method, the Convention and political negotiation, are indeed cause for satisfaction. However, as previous speakers have said, the declaration does not contain any convincing references to the social State, what some people somewhat sheepishly call the social model, sustainable development, viable development, autonomy and hence, if I may put it thus, a viable Union profile. Maybe the lack of political unification is to blame for this degree of cowardice. But it is interesting that we have said nothing of any import about the war and we have said nothing of any import about enlargement itself. I should like to make a comment here, if I may. Why does the purely political decision to accept ten new members exclude - politically that is - two from the Balkan peninsula, from the heart and soft underbelly of Europe? We have left a black hole in the Balkans. It is unacceptable and I should like an answer. Unfortunately, I probably will not get one now or even, I fear, from the Convention.
Mr President, the conclusions from the Laeken Summit are by no means surprising in terms either of their rhetoric or their content. As usual, the rhetoric is high-flown and hollow at one and the same time. For the umpteenth time, openness and proximity to the people are promised. The words chosen falsify what really is the case in a way that, in terms of cynical demagogy, would put to shame the ideologues both of the Third Reich and of Stalinism. The reality has proved to be completely different, for the summit' s declared ambition that the institutions of the EU should be brought closer to the people turns out in reality to mean that the people of the Member States are ever more excluded by the closed institutions of the EU, which have fatally misunderstood the nature of democracy. Moreover, the renewed missions are being placed in the hands of three pensioners of an age that makes Chinese statesmanship look like a youth rebellion. There is no doubt that these three worthy men will be able to step up the dynamic of EU integration, but there are more and more of us who doubt that the EU and its ambitions to be a great power are any kind of solution. On the contrary, they constitute the very problem.
Mr President, let me say first of all that I appreciate the way we can talk to each other here in a fairly intimate atmosphere. There is no doubt that it is easier to ask important questions than to find the answers to them. The President's statement notwithstanding, all of us can only wish these answers to be found, but I want to make allowances all the same for the fact that Laeken saw a very important task performed, that of getting the Convention on track with a president who is not only distinguished but whose appointment also augurs well for the future.
The Charter of Fundamental Rights was our most recent opportunity to learn that the success of such a process largely depends on who presides over it, so let me say that the youthful attire of the President-in-Office led me to fear that the Convention would be given a rather 'young' and 'dynamic' chair. Unlike Mrs Frassoni and Mr Bonde, I was therefore rather pleased to learn that we were still going to give preference to the opinions of those older and wiser - something which marks out the higher cultures.
The inauguration of the Convention was, though, the only outstanding achievement. Speaking from an Austrian point of view, I find Point 59 regrettable on the grounds that it has turned out to be very narrow and does not do justice to the need for Europe-wide safety standards.
Mr President, I would like to focus on two results of Laeken which I believe to be essential. The first is the recognition that the consolidation of the third pillar of the European Union, the fight against terrorism in particular, has at last been developed in the way the citizens have been demanding.
The terrible attacks have led even the least aware amongst us to realise that terrorism is a problem for all of us, and that it involves all of us, not just the victims directly affected. And that terror is not only caused by those who pull the trigger or press the detonator, but also by their accomplices, and we should therefore be pleased with the Council' s decision to create a single list of all groups, bodies and people who support terrorism.
Secondly, the decisions adopted in relation to designing the future of the Union seem to me to be very coherent with the demands of the European Parliament. I am convinced that the flexibility with which the agenda has been set will allow us to strengthen the instruments of the CFSP during the Convention, because the globalised world in which we live demands that Europe should play a new role and we have provided it with the necessary means to do this, such as the Community diplomatic service.
Mr President, I do not believe that the machine has worked properly, but I assume that my speaking time is over.
Mr President, Minister, Mr President-in-Office of the Council, Commissioner, of the huge number of problems dealt with at Laeken, I would also like to focus on the point which brings us most hope, the declaration on the future of the Union. It is a good and strong declaration, which takes up several of the ideas to which the French Socialist delegation is very committed. We are happy to see that the praesidium, which will play a determining role, will be reasonably large, twelve people, which is what we wanted, and it will be led by three strong political personalities whose commitment to Europe is beyond question. And as a French person, I am delighted to see that in the end an eminent countryman of mine will preside over the group; though an eminent countrywoman would clearly have been better perhaps.
We also approve of the fact that the Commission is represented, not by one commissioner, but by two, who as it happens are both perfectly qualified for that task.
Another good piece of news is that the timetable will be flexible, so that the Convention may enjoy greater freedom.
Finally, we welcome the broad mandate that the Heads of State and Government have granted the Convention.
And we congratulate the Belgian Prime Minister on the firmness with which he has managed to apply this open mandate to many issues which go beyond the purely mechanical institutional field. It is to this end that I would like to request something: the Convention will have to propose institutional reforms aimed at making the mechanisms work better. This is all very well, but it can and must also make proposals on content, in response to those questions which the citizens often ask without receiving a clear reply. What is Europe for? What are its great missions, within its borders, for its inhabitants, but also in the world? Which policies is it responsible for leading, particularly in the social field? What are its competences? What are its duties in relation to its inhabitants and the rest of the world in terms of solidarity, prosperity and security?
Under the guidance of the Presidency-in-Office of the Council, the results relating to this declaration are good. The Presidency has provided strong impetus, very much helped by Parliament as well, which has given it constant encouragement. The Laeken Council has launched this Convention into orbit, and it can play a decisive role for the future of Europe. The future will tell whether Laeken has been an historic turning point.
Mr President, Mr Verhofstadt spoke a lot about the need to improve democratic control. But we do not need to change the Treaties to improve democratic control. We can do that using the existing Treaties. I am not talking about applying Article 42 to bring the third pillar matters into the first pillar, although that would be very desirable. I am talking about instances such as that last week where Parliament was consulted for the fourth time in a year on a text of which half was missing.
We were asked to approve a regulation to freeze the assets of a list of terrorist organisations; the list was not attached. The regulation referred to two Council texts, neither of which is available to Parliament. We voted on amendments covering the absent documents in view of the urgency, but if that text is not amended and, in view of this practice, Parliament really should consider recourse to the European Court of Justice unless Council is prepared to treat us in a fairer and more adult way.
Mr President, the writing on the wall states quite clearly that the Laeken Summit has bolstered a European Union in which big business takes precedence over the interests of the workers and the people in general. The delegates in Laeken Palace did not hear the stentorian voice of the hundreds of thousands of demonstrators from all over Europe: the voice of the poor, of the unemployed, of the people with no job security and of the victims of soul-destroying exploitation who actually create our wealth. They did not and could not hear their fight and their demand for a different Europe, a Europe of peace and friendship between nations, not a Europe of European armies, intervention and war, a Europe in which social rights and democratic freedoms are respected and strengthened, not a Europe of European arrest warrants, Eurojust and the law on terrorism which use 11 September as a pretext for classifying the social and political fight for a better tomorrow as terrorism.
That is why I believe that the Convention is not the answer; anyway it is an advisory forum and will, I fear, just end up pulling the wool over the people's eyes. Continuing and developing the unprecedented wave of protest which surrounded Laeken is our only hope and our only way out.
Mr President, I am concerned that the European Constitution is going to be drafted by just 60 people, who it is to be hoped will be worthy of the task but are still a small number to represent hundreds of millions of citizens. A constituent assembly would have been more appropriate. In this regard, it is significant that the vice-president is to be Giuliano Amato, who is a member of the Italian and European left but, most importantly, an advocate of that oligarchic desire to have the institutions run just by a few aristocrats, by a small, unelected elite. We hope that, at least, once the Constitution has been drafted, it will be possible for both national parliaments and this House to amend it, where necessary, unlike the situation with the Charter of Fundamental Rights.
Mr President, at Laeken, a number of steps forward have, at last, been taken towards the creation of a stronger Europe with wider borders. The Convention will have to pave the way for a Constitution which establishes the respective competences of the institutions and includes the founding values underlying our Union as well, but it will also have to represent an essential stage in terms of the harmonisation of the laws of our countries, not least in judicial matters. However, we must make haste and decide before the end of 2003 to avoid the elections getting in the way of the process and the Constitution being adopted slap-bang in the middle of the electoral campaign. Without the Constitution, without new institutions, it will be difficult to achieve the enlargement which we all, like President Prodi, see as irreversible. Moreover, I welcome the fact that the Laeken conclusions reserve a chapter for relations with Russia, a country which deserves increasing attention from the Union.
At Laeken, Europe, at last, spoke out authoritatively on major issues such as combating terrorism, and the decision to adopt what has been dubbed the first 'Marshall Plan' for Palestine is confirmation of Europe' s intention not just to wipe out terrorism through military force - as is right and proper - but also to resolve the issues by political means. The Italian proposal on resolving the Israeli-Palestinian crisis has moved on from declarations of principle to the practical planning stage. Moreover, we feel that the decision to establish joint control of external borders is extremely positive.
Of course, there is still a great deal left to do. Not all the issues were resolved at Laeken: I refer to the sites of the agencies, which should be decided on the basis of the specific suitability of the applicant cities and not allocated on the basis of incomprehensible vetoes. However, it is our duty to be optimistic: the fate of Europe depends not least on our will, on the will of the European Parliament and the national parliaments which represent the people of the Union.
Mr President, Mr President-in-Office of the Council, Commissioner, the European Council's Laeken Declarations express the opinion that the European project derives its legitimacy from its democratic, transparent and efficient institutions. The Council having then put the question - which it asked the Convention to discuss - whether Parliament should play an enhanced role, it will probably not surprise you that I, as a parliamentarian, answer that unreservedly in the affirmative, for this Parliament is the only one of the institutions to be directly elected by the people. All its sittings are in public and comprehensible - I wish the Council's were - and the speed with which we are capable of reaching decisions - on the European arrest warrant for example - leads me to the conclusion that we are more efficient than the Council and, in many ways, even more so than the Commission.
So, when the Council at Laeken welcomes the Commission's White Paper on European governance and the so-called Mandelkern report and expects an action plan on the subject from the Commission in the first half of 2002, I hope that, when doing so, the Council has in mind the intention of strengthening Parliament's role . Quite apart from that, we would, as parliamentarians, be happy to discuss new forms of governance with the Commission and the Council. So, for example, the Commission has proposed an interinstitutional working party, but I gather that the Council has so far found that unacceptable and has declined to take part in it. I hope we can at least manage, before Barcelona and Seville, to have in-depth discussions with the Council and the Commission on new forms of governance, which will not even be conceivable without Parliament's consent.
I am aware that many governments find us too independent and self-sufficient, and the Commission and the Council are sometimes disturbed by our excessive 'interference' in details. As a Parliament, we are also prepared to accept new ways of dividing up the work between ourselves, the Commission and the Council, for we too must prepare ourselves for an enlarged EU. We take the view, though, that any delegation of tasks must involve a call-back mechanism, for the search for new forms of European governance and the consideration of new divisions of competences between the EU and the Member States must not be at the expense of European parliamentary life. On the contrary, Parliament's role must be solidly entrenched in the European constitution.
Let me make one last comment on what we call civil society. The European Council has decided to set up a forum, something for which Mr Barnier, in his role as Commissioner, has frequently and with verve expressed his open support. We welcome the establishment of such a forum, but, just as a forum of this sort supplements the deliberations of the Convention rather than supplanting them, so civil society and discussions within it do not replace Parliament, but add something to it. It is in this sense that we very much desire dialogue with civil society and with our citizens, and we hope that the Council and the Commission do not see this as over against Parliament, but as an addition to it.
Mr President, the Laeken declaration set the scene for a broad public discussion about the future of Europe. That is a good thing. What is not, however, good enough is that three men are being employed to head up this work. Experience all goes to show that the composition of the Convention will also be one-sided. The Laeken declaration states, moreover, that deputies may only be allowed to step in if the right member is absent. Yet deputising is one of the classic opportunities women have for obtaining any kind of representation when it comes to this type of work. I must therefore call upon the Belgian and Spanish Presidencies to arrange matters in such a way that it is permitted to call in deputies and - rather more ambitiously - call upon them to arrange for everyone to be represented by a deputy of the opposite sex.
Mr President, ladies and gentlemen, at this point I would like to respond to certain comments you have made. I must also, unfortunately, have to ask you to excuse me, but I did not imagine that we were going to overrun to this extent, and I have another commitment, also relating to this debate on the future of Europe.
I clearly do not agree with all the views expressed by Mr Krarup on the pompous rhetoric of Laeken. On the contrary, I believe that the Convention method completely opens up the game. I believe that one of the elements, one of our possible fears in relation to this Laeken declaration, is that it does not commit the members of the Convention to certain closed questions, or in any event does not allow all the issues which are vital to the future of Europe to be dealt with. The same speaker spoke of a lack of democracy. I would therefore like to reply to him, as well as to Mr Swoboda, who contrasts the representative or democratic characteristics of the Council with those of the European Parliament. The European Parliament, Mr Swoboda, is a representative democratic institution, of course, and I respect it fully. But to therefore reduce the representative nature of the Council is going too far.
(Protests from Mr Swoboda)
That is what I understood you to say, and, though I have misunderstood, all the same I am going to say that I think the Ministers or Prime Ministers who attend Councils can be questioned in each Member State. There are national parliaments for that. I can tell you that I am ill-treated in my country, because almost every week, at least when I am there, I am asked what I do in the European institutions. I believe that this is not the right debate in which to establish a hierarchy in terms of the representativeness of the institutions. Each institution has its place. I willingly concede that the important thing is that we establish a balance between the institutions, that one institution does not completely dominate another. I am very happy to say, for example, that my current experience of the European Parliament has convinced me that it must undoubtedly have more powers and play a more important specific role in the future than it does at the moment. And in particular - and I am straying from the current debate for a second - in terms of what we can expect if the international coalition continues as it is, if it continues to play a role, if we continue to believe that it is necessary, and I believe that it is necessary in order to combat terrorism, the European Parliament must closely monitor the decisions made by European Councils and also by the Member States of the Union, because as I have said previously, and I will continue to repeat, there are several dangers in this respect. Firstly there is the danger of corrupting the quality of democracy and of life in our countries. The second danger, which I am very sensitive to, is that, for a certain number of political regimes, the fight, and I am not talking about European States here, but it does concern us in terms of our relations with these countries, for a certain number of countries with tough regimes, there is a temptation to confuse the fight against terrorism with a fight against the country' s democratic opponents, against the country' s opposition. We must clearly take this into account. Thirdly, Mr Lannoye has just mentioned the relationship between the European Union and the United States. We must also be careful in this respect. I believe that we should not be automatically led along, without debate, without discussion, without even, at times, consultation, in blind solidarity with the United States. I believe that the European Union has the right and the duty to express its differences with the United States. I have total respect for the United States, I believe that we undoubtedly have a special partnership with the United States, but I believe that in the coalition put together after 11 September, it was good that the European Union was there to express a slightly different approach, to express certain guarantees and assurances, and also to play the role that the European Union has played within the Arab countries, within the Islamic world. I do not therefore think that the European Union will ever become a kind of copy of the United States of America. I must tell you that I do not want that at all. Of course, I respect the American model. In many respects, it is extremely positive, but it is not transposable. It is not desirable to transpose it. And I believe that the European Union must retain its own character.
Many questions have concerned the Convention. I must talk about the regrets concerning the composition of the trio heading the Convention. I believe that all three of the personalities involved are very committed to the European project and also have an extremely modern, forward-looking and committed view of the European Union and, something which is perhaps important, enjoy great reputations and a network of relations, academic, political and others, which may ensure that if they defend a point of view, they have a good chance of being heard, even by the European Council. This is of no small importance.
I would like to say that the Convention, which is perhaps the greatest virtue of the Laeken declaration - and I have already had the opportunity to say this in the European Parliament -, will in reality become what the members of the Convention want to make of it. You have a praesidium which is not there pro forma, because it is a praesidium which counts. The number of people in this praesidium will ensure that it is heard. It is very representative of the different components of the Convention and of the European decision-making world. I therefore believe that with the trio in question, with this praesidium, the meetings will be well-organised, the meetings and the issues will be well-developed, and above all - and this morning I heard Mr Dehaene voice his opinion on this issue on the radio - I think that what will be important is that the options presented by the Convention to the IGC be clear, that they do not leave room for too many interpretations at the IGC. Of course, the IGC can accept them or refuse them. But what is certain is that, if these options are well-balanced, if they are specific, if they are well-targeted and if they are strongly supported, there will be little room for the Council to ignore them, otherwise the Council will not be fulfilling its political duty, or in any event it will be taking a risk. It will be at that point that the political responsibility of the Council will clearly be called into question. I therefore have great confidence in the way the Convention is going to develop. I will add another factor, which is that the Laeken declaration offers all of us who believe in a more integrated Europe a fantastic opportunity to engage in a little European pedagogy, in this respect at least. I am thinking in particular of young people. We must not only talk of perspectives, which is clearly very important, but at the same time we must try to educate young people in relation to Europe, to explain to them how we work, to explain to them that Europe deals much more directly with their concerns than people believe or than the press indicates. This is another way to use this Convention. I think that I have been clear about the Convention.
The idea of a more integrated European diplomatic service has been mentioned. I believe that the conclusions of the summit contain a passage on consular cooperation. This is a start. The opening of common consulates will be a first step and I hope that we will go further.
I share Mrs Lalumière' s view that the Convention should not only examine institutional issues but also the content of policies. Opinion polls indicate that our citizens are in favour of more resolute European actions in various fields, such as social policy, foreign and defence policy and environmental protection. I believe that the Convention should examine how we should respond to these expectations, by adjusting the competences and tasks of the Union if necessary.
There has been mention of a social deficit. I think I can say - Mr Dehousse quite rightly pointed this out previously - that one of the aspects which has clearly been most successful during this Presidency is precisely the firm innovative progress made, because this is important, on a social level. Think for example of the social indicators, of the quality of employment. I believe that this is of importance. Think also of the European social conciliator. There are a whole series of completely new elements here which are genuine tools for supporting a real social policy which is more than just packaging or a facelift. The work carried out by Mrs Onckelinks from this point of view, with Mr van den Broek, is absolutely remarkable and they have played a crucial role, in our view at least, in the success of the Belgian Presidency. This is a fundamentally important element. To a certain extent this relates to what Mrs Lalumière has requested, which is that we clearly concern ourselves with more than the merely institutional issues. I said just a moment ago that I fully share that point of view.
Unfortunately I cannot stay here much longer. I still want to say a word about governance and the reform of the Council. I agree with Mr Martin on the need to take measures without delay in order to bring the Union closer to its citizens and improve the functioning of the European institutions. The Convention will discuss measures which will lead to a modification of the Treaties in 2004. However, the Laeken European Council has highlighted measures which may be taken straight away. In this context, we have welcomed the White Paper on European Governance, as well as the Secretary-General of the Council' s intention to present proposals to the European Council in Barcelona aimed at improving the functioning of the Council. The European Council in Seville will draw operational conclusions from it.
I think I have responded as fully as possible to the list of interventions which the Prime Minister has not yet been able to reply to. I hope that you will forgive me for not being able to stay. I am really sorry, especially since I enjoy being amongst you, because I have come to know this Parliament. I have heard many pertinent interventions here, which show a certain tendency towards freedom of expression and autonomy, and I have also noted an element which is rarely seen in national parliaments and that is that different kinds of interventions may be heard coming from a single group. There is a freedom and a freshness in this which I like very much. I hope that one day - as I have already said, but I will repeat it - I will be able to return to this House to refresh my spirit.
Mr President, the President of the Council, Mr Verhofstadt, stated in his presentation that in Laeken there were no taboos whatsoever. However, it is crystal clear that the stateless-nations-taboo is more present today than ever before.
But as Victor Hugo said, "nothing is more powerful than an idea whose time has come" . Right now, the idea of self-determination is present in the Basque people' s mind. The present nation-states were born at a certain moment with an internal trend towards their transformation. The peoples and cultures of Europe on the contrary have no known date of birth. More importantly, there is no reason for their disappearance unless we condemn them to such a fate. As a matter of fact, their disappearance would be not only a loss to humanity but the demolition of the best basis for the political future of Europe.
Mr President, the Representative of the Council, Commissioner, ladies and gentlemen, the Laeken European Council which concludes the Belgian Presidency of the Union has been a success. I do not say this out of courtesy or convenience but because I profoundly believe that the Heads of State and Government, over recent days, have sent the signal that the Europeans were waiting for, one of clarity and the rejection of pretence. The Laeken Summit has achieved its main ambition: to adopt a declaration on the future of Europe, opening the way to the future great reform of the Union.
As the President-in-Office of the Council has stressed, there was no taboo at Laeken, no issue has been avoided, and I hope that this formula will become a reality, since European construction has too often been opaque, or at least the reserve of the initiated.
Please allow me, on behalf of the French delegation of the PPE-DE Group, to express our pleasure at the nomination of Mr Valéry Giscard d'Estaing as president of the Convention, as well as Mr Giuliano Amato and Mr Jean-Luc Dehaene as vice-presidents. These eminent people are renowned for their experience and their determination to persuade people to favour a Europe which fully and democratically carries out its competences, but only its competences, which would be clearly defined.
At a time when Europe has a currency, is being enlarged and is trying to provide globalisation with a soul and with values, it is high time that we reviewed our vision of public life and the relations between our citizens and their institutions at all levels. A new era was begun at Laeken. We are delighted. But there is still a long way to go. We must therefore continue with our efforts.
Mr President, we are bringing the Belgian Presidency to a close, and that should surely be in the presence of the Council, normally speaking. The Belgian Presidency has been congratulated on the fact that the Ministers have attended the sittings so regularly, yet we are now evaluating their Presidency without any of the Council members being present. I would question the validity of continuing this debate. Whom are we actually addressing?
Well, that is for the subsequent speakers to decide.
Mr President, after 11 September, we succeeded in cutting back on the leeway which terrorists had, by taking numerous and effective European measures. At the same time, we have realised that the security which we promote by doing this forms part of a greater security and that we essentially touch a deeper, more fundamental issue, namely the great inequality in this world, which often serves as a breeding ground for conflicts.
If security is not shared, it has no chance of succeeding. One in five people in this world do not have access to basic education or basic health care. This requires a multilateral approach. At present, we notice how the United States, which has operated more multilaterally over the past few months, has now started to act more unilaterally again over the past few days by withdrawing from the ABM Treaty, and is also taking a far more unilateral course with regard to a number of other treaties. It is of the utmost importance for us, as Europe, to try to use this large coalition to exert pressure so that we continue to operate multilaterally: making enormous investments in new technologies and then winding up with too little funding, attention and energy to help fight poverty in the world is, of course, ultimately not the most effective way of achieving shared security.
Aid is needed for the reconstruction of Afghanistan, once again with Europe at the helm, so that not only the military aspect is highlighted, but that shared security is sought via the route of reconstruction.
The same applies, in fact, to the Middle East. Europe must exert pressure and not be frightened of having a military presence within NATO using its own institutional forms and organisation - the Convention will need to create an institutional form for this - but must at the same time also have the courage to commit itself to this shared security. And I wish this fundamental aspect had been slightly more underlined at the Laeken Summit. Although reference is made to the unilateral cancellation of the ABM Treaty by the US and to Europe' s leading role as the world' s greatest commercial power, we could, and should, do more about shared security.
I would call on the Presidency and the Commission to continue to take initiatives in this area, also in the coming weeks, both with regard to the Middle East, the Balkans and Afghanistan. We are on the right track. There are tendencies towards unilateralism: let us not get drawn into this, let us persuade our allies to adopt a multilateral approach and give Europe a central role in this.
Mr President, it has not been an easy task for the Belgian Presidency. Despite careful planning and many years of preparation, everything was brutally overturned after 11 September 2001. The developments in Afghanistan and the fight against terrorism have completely dominated the agenda. I had intended to congratulate the Belgians on nonetheless having done a very good job. Perhaps someone could pass that message on to the President-in-Office of the Council.
Where Laeken is concerned, my group is pleased that the declaration was so ambitious. It poses the right questions and will enable the Convention to work constructively and with an open mind. Many of the questions formulated concerning, for example, the path towards a constitution and a clearer division of competences, coincide well with the agenda of the Group of the European Liberal, Democrat and Reform Party.
Despite their long experience and considerable commitment, there is nonetheless a certain amount of doubt about the three well-known statesmen appointed to the Bureau. Will these three gentlemen of quite mature years really be able to enthuse people, especially young people, when it comes to the debate about the future? It would have been good to have had people of rather more mixed ages and, as many in this House have pointed out, a woman in the Bureau, for more than half of the population of the EU does in fact consist of women.
Mr President, to the outside world, particularly the Netherlands, the Laeken Summit was a meeting of Heads of Government characterised by internal strife. Strife about who would become the president of the Convention and strife about which country would house which European agency. These two points completely dominated the Dutch media.
Fortunately, however, something good came out of it as well. The European Summit has decided on the Convention and not only on the President and two Vice-Presidents, which I am happy about, but also about the tasks given to the Convention. Luckily, these are very broadly based. The Convention will need to better distribute and define the Union' s powers and will need to check how the system of treaties and Union legislation can be simplified and in which ways more democracy and transparency can be created in the Union. And concerning this transparency, I can already say that I, for one, opt for the European Council of Ministers' having the role of a senate, based on the model of the German Federal Council - a ministerial council which, by law, meets in public.
The European Summit has also asked the Convention to develop an idea of a constitution for the Union and to incorporate the Charter of Fundamental Rights into it. This is a very fine initial package. However, I would say at the same time that, in our view, more is needed. The Convention will also need to examine how the Second and Third Pillars can be accommodated within Community policy. Migration policy has already more or less been accommodated in this way, and policy on internal security is now the sector which is experiencing rapid growth at Community level since the dramatic events of 11 September.
However, foreign and security policy is still intergovernmental, and Mr Solana' s role is made almost impossible, given the way the European Union is structured. We would also like to embed this policy, and it would be better if Mr Solana became Vice-President of the European Commission.
Finally, this time round, the Summit has chosen a president and two vice-presidents for the Convention. The role could have been even more solid if the Convention itself had been able to choose its president on the recommendation of the Summit. There might then perhaps even have been a woman amongst them.
As far as we are concerned, the Convention might also come up with the idea of choosing the President of the European Commission in future. This could be done by the European Parliament.
The Belgian Presidency has faced a large number of problems, but the fact that it has brought the Convention to a conclusion ultimately makes me think positively about a Presidency that has been dogged by many problems.
Mr President, great declarations and little progress, summits come and go and they are all the same. Apart from the expected launch of the Convention, Laeken has provided few concrete results. Happily, at Lisbon, Europe had defined new ambitions in terms of economic growth and employment. In relation to that essential objective, Laeken was content to reiterate the Lisbon decisions. It is better than nothing but takes us no further.
In terms of fiscal coordination, Laeken takes us to the end of 2002, but it is becoming clear that at Feira, fiscal Europe met with an impasse. The Feira agreement should lead to the exchange of information between Member States. The day when each citizen will pay the tax laid down by its own parliament, any desire for fiscal harmonisation, and healthy fiscal competition, will come to nothing. Each Member State will redefine its own fiscal policy. The others will have to provide the required information so that each person is taxed according to his nationality. Certain dependent or associated territories balk at adopting the exchange of information. Switzerland and other third countries refuse the system because they regard it as violating banking secrecy. Like Austria, Luxembourg and perhaps some others will not implement Feira without an agreement which extends to important financial markets outside the Union. Deadlock is still assured.
I appeal to President Prodi to propose a pay-as-you-earn system on savings revenue as a direct European tax. Such a system would be accepted by the public if it is in full discharge, that is to say that it exempts the citizen from any other additional tax. A pay-as-you-earn system would prevent the enormous bureaucratic system which an exchange of information would imply, but above all, such a European tax could be payable on European assets in the United States, Switzerland and other countries. This would increase the Union' s income and allow us to reduce the current national contributions.
Mr President, take this idea on board, and you will really bring progress to Europe.
Mainly thanks to the Belgian Presidency, the discussion on the future of Europe has been broadened to involve MEPs and it is becoming a public discussion. This is to be welcomed, but there is also a considerable risk of the Convention acquiring Babel-like features, because it is open to all topics and all opinions.
In their Laeken Declaration, the Heads of Government have chosen fine words to say ultimately nothing. They have presented the many questions which they themselves had not been able to answer for ten years to a Convention which is only being given a few months to come up with the answers.
It also remains to be seen whether the Convention can narrow the gulf between the EU and the people. People are not interested in the redistribution of power between the institutions. What people care about is the content of the decisions, rather than the level at which they are adopted. Europe is not served by a trench war between federalists and intergovernmentalists. More intensive cooperation in gradual steps is what is required. It will then transpire that the Community method is the only viable route to take.
The ideological battle about Europe' s future only has losers. As far as I am concerned, Laeken should have stated this.
Mr President, Laeken has opened the door to the development of a draft constitution on the basis of the Community method. The mandate is right for it, the procedure is suited to it, and whether something of the sort is achieved or not is up to the Convention itself. Nor can I join in the criticism levelled at the composition of the praesidium, believing as I do that the people at the top will no longer be in thrall to anyone, but will have only their own conceptions of the Europe of the future. This represents a great opportunity. We should not find fault with a person's age if that is a sign of an independence that can contribute much to the matter in hand.
Apart from this, I think it extraordinarily important that the right technical conditions be achieved in this matter. It is of the essence that the secretariat is appointed by the Council, but with the possibility of consulting the Commission and Parliament. I believe it would be generous on the part of the Council to offer the Commission and Parliament truly balanced and equal representation on the secretariat in order to achieve the right working conditions on that basis. The technical aspects at the outset are sometimes decisive as regards the content resulting at the end.
Of all enterprises, the European Council is surely the one most in need of reform, and it is making a start by concentrating on great matters such as the creation of the European Convention, in which it has been successful. If, though, it loses itself in detail through the General Affairs Council or Councils of Ministers not getting things straight, it makes itself look ridiculous. We again saw this, for example, over the issue of the agencies. So we can only recommend to future Presidencies of the Council that the precondition for success on the really big issues is that they should not deal with every triviality at a sitting of the European Council.
Mr President, I welcome the outcome of the Laeken summit. On balance it is a very positive one. The decision to establish a European Convention paralleled by a forum for civil society is a historic one in its proportions. Never again will the future of Europe be decided behind closed doors, provided we do our work constructively in the Convention.
I particularly welcome the possibility of a European constitution as a possible outcome. As has been said by Mr Verhofstadt, there should be no taboos in our debate and the idea of federalism and a constitution for Europe could guarantee the role of the citizens in small states better than any other form of governance.
I endorse wholeheartedly the decision of the European summit to give its support to Yasser Arafat as the leader of the Palestinian people and I condemn without reservation the misuse of the Security Council veto in blocking the appointment of international observers to the Middle East conflict.
These decisions, however, were tarnished by an unseemly squabble among some Member States about the location of European agencies which reflected the worst features of the old way of running Europe. I am also disappointed the Council did not give its explicit support for a legal framework for public services in the context of competition regulations, as the European Parliament urged.
Finally, I also believe it was a serious mistake to back off from a decision to nominate a European Union peace-keeping force for Afghanistan under a UN mandate. This unfortunately now leaves this area to the dictates of the interests of the more powerful states on the world stage and fails to provide a political presence and role for European values.
Could I finally say that we should ease up a little on the ageism in relation to the praesidium. I am more interested in the originality or old age of the ideas of these three individuals rather than their chronological age. I do think, however, that had we tried, we could have found an older woman who could have also made an important contribution to the praesidium.
Mr President, apart from the fact that it is only partially present in this House, I believe we must acknowledge that the Belgian Presidency has not disappointed and that it has been up to the job of dealing with these clearly very difficult circumstances.
I believe that they have thoroughly understood that the task of a Presidency is to bring together wills, to forge consensus, so that the European Union may move ahead. The decisions taken in relation to the declaration on the future of Europe, in relation to the Convention method, in relation to making the common security and defence policy operative, the declarations on the Middle East peace process, Afghanistan, etc. and above all, in relation to the fight against terrorism, are going to allow the European Union to move forward and make progress.
What we have to do now is turn declarations into deeds, so that our actions do not remain merely rhetorical, particularly in relation to the fight against terrorism. I believe that the views of the terrorists and their friends, who very much disliked the decisions taken at Laeken, clearly demonstrate that we are moving in the right direction.
What we now have to do, once we have consolidated the internal aspects of our project, is turn Europe into an international operator capable of comprehensive action with regard to the challenges facing the world, a world in which nations are too big to resolve their small problems and too small to resolve the big problems we are faced with on a global scale.
A European Union which is able to act with one voice and independently in different scenarios and regions and which is able to employ a wide range of political, economic, commercial, civil and military measures which will allow it to achieve its foreign policy objectives.
We therefore congratulate the Belgian Presidency, Mr President. I believe that we are working in the right direction, and I hope that the declarations of the European Council in Laeken, which has been a good finale to a brilliant Presidency, can quickly be turned into concrete actions which, as I said at the beginning, will allow the European Union to make significant progress in its project of political consolidation.
Mr President, we can celebrate today a number of victories for the European Parliament on things which, not very long ago, we were told would never possibly be agreed at the Laeken European Council.
For a start we have a Convention - and I am particularly pleased at this because I think I was the first one to suggest nearly two years ago now, that the Convention method that was used for drafting the Charter of Rights could equally be used to prepare a revision of the Treaties. We were told that it would be restricted to just four subjects and now it is clear that the agenda is wide open. It will produce a single document with recommendations, not just listing every single option that anybody can think of. It will of course come up with options when there is a division, but it will work towards reaching a broad consensus as the basis for the work of the IGC. On all that we can be pleased.
The fly in the ointment is the curious decision on the choice of the troika for the praesidium of this Convention. It is no secret that my group would not have chosen Mr Giscard d' Estaing as its preferred candidate, but as you know, Mr President, we have had experiences of constitutional reports from Mr Giscard d' Estaing in this Parliament. He produced a report on subsidiarity a number of years ago and from that we can draw some lessons because every single paragraph in his report, if I remember correctly, was amended in committee and then in plenary, by Parliament adopting amendments tabled by yourself. That might be a working method we might well need to employ in the Convention and is something we can draw some lessons from.
I turn now to the less positive result of the European Council - the farce over the agencies. That too can be used to learn some lessons. It shows us what happens when we move away from the Community method to intergovernmentalism. Instead of a Commission proposal we have every country coming up with its own proposal, feeling forced to defend it in an intergovernmental logic and with no result in the end. It shows the limits of the European Council which should be setting the strategic objectives for the European Union. When it has to deal with detail like that it of course fails. Let no government now turn around to the Parliament and criticise us for being incapable of taking decisions, accuse us of being too slow in taking decisions, when the European Council offers us a spectacle like that, which indeed discredits the European Union in the eyes of its citizens.
Mr President, I shall stop now but not without remarking that I believe this is the last time you will chairing the European Parliament before the presidential election comes and you move on to other higher things and may I wish you all the best of luck for a prosperous and successful New Year in 2002.
Thank you very much.
Mr President, if our goal is to establish a federation of States and the constituent process is to involve the Treaties, the Laeken Declaration establishing a Convention that is to propose institutional reform to the Intergovernmental Conference before the European elections and before enlargement, is a success for Parliament and the Belgian Presidency. However, the European Parliament must ensure this success does not become an illusion. This democratic challenge must be supported by a great debate open to all the citizens of the Union. As I see it, the future of Europe is in the hands, in particular, of the great political families which created the European Community and believe in integration, in the European social model, in European democracy and in European reunification.
However, on certain points of the Laeken agenda, the Community process was slowed down by a cross-fire of vetoes. This is the weapon of the sceptics and populists. I refer to the deferral of the financing of Galileo, which President Prodi also mentioned, and to the failure to reach agreement on the locations of the European agencies or on the Community patent. In any case, as has just been said, these shadows reinforce the need for the Community method and majority decisions; I refer also to the security and defence policy, in which progress has been made, and to foreign policy, which is still poorly defined.
Europe is standing shoulder to shoulder with the United States in the fight against terrorism, but it is also concentrating on combating the poverty which divides the world, while the situation in the Middle East has reached tragic dimensions. What should we do? Is there no way forward? I support Mr Verhofstadt' s call for a Europe whose actions are consistent with the values of freedom and solidarity, which it enshrined in the Charter of Fundamental Rights in order to make globalisation more humane.
Mr President, when a child is born with just a father, we must not be surprised if it grows up with problems. Europe has many fathers and we have just missed the opportunity to give it a mother.
I would like to talk about the assessment in Laeken on the subject of the application of justice and home affairs policies. I agree with the progress made on the principle of mutual recognition of judicial decisions, both in the criminal field and in the civil field, though to a lesser extent. And I must congratulate you in this respect on the content and the form of the agreement on the European arrest warrant, which affects a large number of offences and which I see as greater justice rather than greater repression. I believe we should welcome this.
However, with regard to immigration and asylum, I must say that the Council' s text adopts a tone of renunciation which worries me. The analysis of the situation is sincere of course, but I do not believe that it reaches the right conclusions. Mr President, we cannot allow fifteen different immigration policies in this borderless Europe for much longer.
I think that we should draw other conclusions from this situation; the conclusion that these policies require greater impetus, that we should rid ourselves once and for all of the shackles of unanimity and that we should increase this Parliament' s participation in such sensitive issues. Mr President, I believe we have demonstrated that it is possible to work with our Parliament in this field and that we must put an end to the restrictions imposed in Amsterdam. I hope that the Convention takes note of this and puts it right.
I would also like to end by congratulating the Presidency on the inclusion of diversity and the idea of federalism in the Treaty and on Mr Verhofstadt' s words to this House in this regard.
Mr President, on the day after the Laeken Summit, I would like to express a few regrets and one hope. I regret that in the field of foreign and defence policy, the Heads of State and Government meeting in Laeken have not been able to show their capacity to act. So, while we are living through an unprecedented crisis, the European Union will not be able to decide to send a joint force to Afghanistan. Such a decision would have sent a strong signal of the will of the Europeans, by showing that we are ready to carry out our responsibilities fully, both in a military sense and in a humanitarian or political sense. Likewise, once again, in the field of common defence, no immediate decision has been taken. These statements are largely virtual and the issue of automatic access by the Union to NATO' s resources has yet to be sorted out. The Union' s foreign and defence policy exists more in speeches than in actions, and I regret this. More than ever, we must build a political and democratic Europe which is capable of carrying weight and influence in the world.
That is why I would now like to express a hope. The Laeken Summit has decided to create the Convention. It has provided it with an excellent president and an open agenda. I would like to thank the Belgian Presidency for this, since throughout its mandate it has shown courage and vision, as well as the Commissioner responsible for these issues. This Convention opens the way to a new future for Europe. I wish it success, and I hope that in two years time we may have a constitution which all the citizens of the European Union can read and understand, and that we finally establish the principle of directly electing the President of the European Commission. If we do not want to the European Union of tomorrow to be a mere free trade area, if we really want to carry weight in the world, in the new international order, this is the only possible course.
Mr President, time is short, so my only comment will be on the really historic decision to convene a constituent assembly which has already - albeit inaccurately - been called a Convention.
Ôhe European Parliament has every right to be proud because the idea of a Convention was mooted here, in this House, and took shape in the reports by the European Parliament, mainly from 1997 onwards. Parliament has insisted ever since that institutional development is a waste of time unless someone else is given the job of drafting new Treaties, i.e. unless a political body takes over the role played hitherto by the bureaucrats. This is not the time to judge whether or not we have finally achieved our aim; that will depend on the degree to which the proposals tabled by the Convention find their way into the new Treaties, which is why the Convention needs to table specific institutional proposals, assuming of course that it reaches an agreement. If the Convention tables a selection of alternatives to the Intergovernmental Conference, rather than specific proposals, then it will have little effect on the shape of the new Treaty.
Unfortunately, the instructions to come out of Laeken are rather more open-ended on this point than they should have been. If you stop to consider that no institutional body in the European Union and no institution in any one Member State has studied or tabled more thoughts on the institutional aspects of the European Union than the European Parliament, then a contingent of 16 delegates is hardly in proportion to its contribution to date.
However, just so that our fellow citizens know where they stand, the Convention will not table a draft Treaty, it will table a draft Constitutional Treaty. The intergovernmental method will be complemented by the Community method, rather than being abolished, which is perfectly reasonable, given that the European Union is a union of nations and a union of states. However, the Convention takes the fight for greater democracy and greater rule of law in the European Union to a new level. It really is a pity, Mr President, that the chairman of the Convention is appointed by the Council. It would have been more fitting to allow a body made up mainly of members of parliament to elect its own chairman.
Mr President, from the list of speakers it would seem that the rest of you will now have to follow the PPE-DE family' s internal debate, but of course that is perfectly in order.
In my opinion, the Belgian presidential term was a great success in difficult circumstances. In that connection, externally there was Afghanistan, Macedonia, the Middle East and 11 September, and, internally, there were enormous expectations, which mainly focused on the Laeken Summit. Seen in this light the results of the Laeken summit were good. They will take the Community forward both ideologically and realistically. Laeken was a confirmation of the political will that exists with regard to speedy enlargement, with ten new members joining in 2004, provided that these countries themselves are determined to try to bring that about in negotiations. The Laeken Declaration is a successful mixture of questions regarding problems to be solved and, on the other hand, faith in being able to solve them. The Convention, which - at least as a group - the PPE-DE was the first to propose, will be starting its work soon, and one thing we know for sure is that its praesidium has experience - some 200 man years of experience in all. Good luck - the work will not be easy!
I think the best decision taken at the Laeken Summit, however, was that by Prime Minister Guy Verhofstadt, whose personal contribution certainly lies behind Belgium' s success there, as he very quickly put a stop to the row over agencies. When the Prime Minister of a large country starts imagining that he is at some European Food of the Year ceremony, or awarding Michelin points to some city, or when the President of another large country begins to fantasise about beautiful Swedish models, then that is really a very good reason to end the discussion before the Europeans witnessing it laugh even louder at us than they are doing at present.
Mr President, I would like to continue this internal PPE-DE debate by focussing solely on the Laeken Declaration.
It is right, as the Declaration says, that European institutions should become closer to the citizens, less intrusive, less unwieldy and more efficient and open to democratic scrutiny. It is also right that a whole series of questions should be asked in terms of simplifying the process of legislation, on clarifying competencies of the Union and indeed restoring perhaps one or two to Member States, as is mentioned. How to involve the national parliamentarians too is a very important aspect and lastly, it is right, as the President of the Council said, that this is a new departure for Europe as a way of amending Treaties rather than having decisions made behind closed doors and smoke-filled rooms early in the morning.
There is a real doubt, however, that these statements of principle will actually become reality. Is the agenda, as some feel, already decided in advance? Will all the voices in the European political spectrum be heard? Will indeed, above all, the views of ordinary European citizens, be taken into account and listened to in the work of the Convention? There were some signs under the previous Presidency but not I am afraid under this one, that they did actually care about European citizens. It had a website - 'Europa' or whatever it was, - but we have not heard much about it under this Presidency. In the conclusions of the Council relating to the Convention, one paragraph is devoted to the forum and it seems to be more about informing the network of organisations than having their contributions in the work of the Convention.
I therefore make this one appeal today that in the praesidium, and perhaps helped by the Commission, national parliamentarians and others, we really should have a real European debate in the Member States involving European citizens so that when we end up with a constitutional framework, we really have something that Europeans can support. This is the only occasion in history, that I can think of, where citizens can be consulted before a constitution is drawn up rather than afterwards. So please, Commissioner, ensure that everything is done to make sure this European debate will actually take place.
Mr President, Laeken has gone better than Nice did last year, and for that the Belgian Presidency is to be thanked, yet the positive outcome has to do with another matter on which Laeken was to give a decision. Nothing had been decided by last weekend on the central topic of "The future of the Union"; quite rightly, only questions had been asked about it. Even a cursory analysis of the questions, though, shows that some of them are not questions at all, such as the rhetorical question as to whether it would contribute to greater transparency if the sessions of the Council - at any rate in its legislative capacity - were to be in public. Now, it goes without saying that legislative Council sessions must be thrown open, but why did something so obvious not become legally binding at Maastricht or Amsterdam or, at the latest, at Nice?
Another question in the catalogue of Laeken declarations makes me similarly pensive. We have to consider whether the Charter of Fundamental Rights should be incorporated into the Basic Treaty and whether the European Community should accede to the European Convention on Human Rights. Does this mean that the results of the last Convention are really nothing more than an option? I hope not. I take an even more critical view of questions in the Declaration which were not even put at Laeken. The question arises for me, as an elected representative from a medium-sized state, how the Convention will ensure that the big states will not dominate in the future. There has, unfortunately, been a very definite reason for these questions to be asked in recent weeks, and let nobody believe that there will be any less hankering after top-down management in a future Europe of nineteen small and medium-sized States and a small group of large and very large ones.
One last point in the Laeken Declaration prompts me to vehement criticism here and now. The less than impressive, indeed uncaring, way in which the Council's General Secretariat handled the Convention on Fundamental Rights last time gives little hope for anything good from the Constitutional Convention. I can only hope that the Council's bureaucracy will prove us wrong by providing us with a quite outstanding service.
Mr President, at the Laeken Summit, the heads of government agreed to set up a constitutional Convention on the future of Europe which includes the possible incorporation of the Charter of Fundamental Rights, with its costly, social and economic rights, and the direct election of a European Commission President, which I oppose.
I welcome, however, calls for the EU to become more democratic, transparent and efficient, for an enhanced role for the national parliamentarians and a menu of options to choose from in 2004. The EU already possesses its own anthem, flag, citizenship, army, currency etc. and a whole host of quasi-federal institutions. To pretend, as the Labour Government in Britain is already doing, that this Convention is simply an opportunity to limit the power of the Union at the expense of the states is ridiculous. This Convention is much more reminiscent of the American nation-building exercise in Philadelphia in 1787.
The political elites of Europe are ever more distanced from their electorates. How representative of European opinion are Valéry Giscard D'Estaing, Dehaene and Amato? If this is the court, the jury is a loaded one. How representative will the Convention be of the peoples of Europe? We should be preparing urgently for enlargement by solving the Amsterdam leftovers, and reforming the CAP and the structural funds representing 80% of the budget of the EU, not preparing for grand constitutional reform of little relevance to the concerns and aspirations of the electorate.
How will extending QMV to delicate areas like social security and taxation help? And what has been done to resolve the problems of the much-needed EU patent because of the obsession with multilingualism in the institutions?
In the European Union there is idealism born out of a desire to see a Europe of peace and prosperity, an objective we can all share. I come from a country with centuries-old, uninterrupted democratic traditions and I want to say two things to the believers in a European super-state. Firstly, the EU is not the origin but the expression of peace in post-war Europe, which is underpinned by democracy in the nation-states and respect for the rule of law. Secondly, idealistic political changes instituted by the political elites which do not have the broad support of the people will be like structures built on sand. Do not run before you can walk. When the peoples of Europe want a single European state, that will be the time to call for a European Convention, and not before. I wish you a happy Christmas.
Mr President, ladies and gentlemen, the Belgian Presidency has without doubt gone to a great deal of effort, yet the lack of a European Community spirit on the part of the fifteen governments in the European Union when it comes to important and urgent decisions is something that cannot be overcome by just one Presidency. The brilliant analysis of the situation and the many questions listed could have come from Parliament's reports on Nice, its aftermath, or Laeken, and they give the impression of having been written down on the spot. These are questions to which Parliament has for years now been demanding answers for the sake of the future of the European Union.
Is everything now again being jeopardised by so much questioning? Let us take, for example, common suffrage. The Council has, since July 1998, been examining a European draft electoral law on elections to the European Parliament and has still not come to any conclusion by the end of 2001 - all of two and a half years later. It is raising the question of whether we want European suffrage.
Looked at as a whole, there is no doubt that the Convention represents an opportunity, yet Parliament contradicts Laeken by demanding that we should negotiate and reach a decision on the basis of one unitary, coherent proposal. It is equally regrettable that the Heads of State and of Government have again put off until Barcelona and Seville resolutions on the adaptation of the Council's structures and work practices. Reading the Laeken resolutions reminded me of a saying coined by one of our poets, Hans Magnus Enzensberger: 'He, seated in a common place, / thought up another commonplace.'
Mr President, Commissioner, ladies and gentlemen, the Laeken Declaration on the future of the European Union is a positive step towards a European Union that is more citizen-oriented and more transparent. A good declaration, however, must not remain mere empty words. For example, the conclusion of the Lisbon Council that the European Union should be made the world' s most competitive area has to an extent met with a surprising degree of reluctance on the part of Member States to do anything about it. It is essential from the point of view of the Union' s credibility that words and deeds go hand in hand. The Union and its institutions have - with good reason - been criticised for being too distant from the people. In order to promote a more citizen-oriented approach, any preparatory work for revision of the Treaties in the future must be carried out in a more transparent manner. The European Council must observe the same principles of democracy, efficiency and consistency that we also expect of the other EU institutions.
The expected - and positive - decision of the European Council at Laeken, was to set up a Convention. So, in this respect, I disagree with my good friend, Charles Tannock. The problem, however, lies in the fact that three distinguished European statesmen, each with a long life' s work behind them, have now been appointed to lead the Convention. No women were even shortlisted for the presidency. Experience is obviously invaluable, but in order to guarantee a citizen-oriented approach we ought now to be thinking about the sort of age and gender distribution there should be among the Convention' s other members so that the EU can really be brought closer to its citizens and in particular the shapers of the future, that is to say, the young.
At Laeken the question of the location of the urgently needed food agency to be set up in the new year was discussed. In view of the diseases among animals that have recently occurred in practically all Member States, Europeans have the right to expect Heads of State to do their utmost to ensure there is complete safety with regard to food. The way the matter was dealt with by the Council, however, was more reminiscent of a farce, which, according to the German newspaper Die Welt, put even all the soap operas in the shade. It is quite indefensible that populist objectives should be able to hamper decision-making in a matter that is crucial to the health and well-being of our citizens.
Mr President, a positive acceleration is taking place in European political integration. The process of enlargement is a reality, just as the convening of the Convention is a reality; countless steps forward have been taken in the field of justice, as they have in the field of foreign and defence policy. However, this acceleration in political integration is not being matched by similar acceleration in economic integration, that is, in the creation of the markets on which political integration is based. It is strange, but we are witnessing a veritable inversion of the Community method. Indeed, from coal to steel, to the single currency, it has all been a succession of steps forward towards the building of a common home, starting with the foundations and working our way towards the roof. Now, while we are rushing to build the roof, we are extremely behind in the creation of markets which are crucial for the lives of the Europeans. There have been too many delays, too many failures, too much egotism: from electricity to gas, from telecommunications to Galileo to the Community patent.
This lack of synchronisation between the physical dimension of the markets and the metaphysical political dimension could cost the process of European integration the citizens' support. Indeed, the costs of losing political sovereignty are perceived to be too high and the benefits for businesses and consumers are considered to be too low, too limited. It would be as well, in order to avoid this danger, for European integration to be resumed according to the method of our founding fathers, free from contemptible egotism and without calculated, unnecessary leaps forward.
Mr President, the words 'entrepreneur' or 'employer' occur only once in the Laeken final conclusions, and that in connection with the protection of workers when an employer becomes insolvent. I believe we have missed an opportunity here. At the European level, we are engaged in turning the internal market into a domestic market, and Europe is home, after all, to 18 million small and medium-sized enterprises.
I am the President of the European SME-Union, and it is therefore a matter of concern to me that I should point out over and over again that our primary goals should include the safeguarding of existing jobs and the creation of new ones. At the end of the day, it is the small and medium-sized enterprises that provide two-thirds of all jobs, pay 80% of all taxes and train 85% of young workers.
My second point takes us away from internal affairs to the international arena. How do we envisage the European Union's future representation in international organisations? In Parliament, we have now decided on this Committee on NATO. How are we to proceed in matters affecting the World Trade Organisation? There are many other areas; how does Europe intend to take a leadership role in the future?
The third point that concerns me is in fact the Council's secretariat. I believe we should set up a body composed of the best minds in the secretariat as well. It should be possible for the European Council, the European Parliament and the Commission to be equally represented on it. Our objective should be for the ideas produced by the best minds to eventually bring us a result at which the citizens of Europe will rejoice.
The first two sentences of the Laeken Declaration about the debilitating effects of the two World Wars confirm my belief that the European Union is a force for good in the world and Britain, like all other Member States, derives great benefit from the existence of the EU.
The remains of my grandfather, like many others, lie somewhere in Flanders on the battlefield of the Somme. My father fought in Montgomery's army in Flanders for the liberation of Brussels. I am still in Flanders, the third generation of my humble family, fighting here for Britain's interests. Can there be any doubt as to which generation has got right the way to work out Europe's relations?
The simple certainties of the 20th century are less clear in the complexities of the 21st century. As I read on in the Laeken Declaration I recall the saying we have in English that, like the curate's egg, it is good in parts. I particularly like the reference that we are a continent of liberty and, above all, of diversity. Unlike the United States of America, Europe is a voluntary association of sovereign independent states. We must never forget that.
Of course we need European-level institutions but let us also recall the wise words of Jacques Santer: "Europe must do less better". There needs to be a clearer definition of subsidiarity on "less". Only go to European level for that which can only be done at European level. On "better" I urge Commission and Council to look closely at the call of this Parliament for a uniform and compulsory code of good administrative behaviour.
The response I received to a Parliamentary question last week from the Commission was dismissive of Parliament's call made in September for such a uniform and compulsory code. That is not the right attitude, nor is it the way to get the European public on side. The case for such a code has been set up by the Ombudsman, Jacob Söderman. I am pleased he will be an observer at the Convention but I would say to Commission and Council that you would do well to listen to him as well as to allow him to observe.
As the final speaker from the floor this year, may I wish all the staff, all the Members and all the people of Europe a very merry Christmas and a happy New Year.
Mr President, this debate began over four hours ago, and I can understand that great demands have been made on the attention of the European Parliament. However, for my part, I have listened carefully to all the speakers, right to the end, and I must say that throughout this debate the dialogue and the speeches in this House have been of a consistently high quality.
Almost all those who have spoken have expressed their satisfaction at the end, not only of this Laeken Council, but also of six months of Belgian Presidency, and I have no problem - quite the contrary - in joining in with your thanks, not only to Guy Verhofstadt and Louis Michel, but to all the Belgian Ministers and all their colleagues. I should also like to thank them, and why not, for the quality of the relations that have been maintained and even strengthened during the Belgian Presidency, whatever the problems or the difficulties between the Council and our colleagues and the members of the European Commission.
I should just like to say a few words about the Convention and the hopes that it inspires. First of all, Mr Swoboda and James Elles, and others too perhaps, have raised the issue of the civil society. I believe it is very important that this new framework is being put in place for the first time on institutional issues, after the initial successful experience of the previous Convention on fundamental rights, though that was a restricted, limited exercise, and probably less sensitive than the one that we are about to begin. I believe it is very important that this Convention should be open, and should be able to take note of what is happening outside it. One way or another, this forum, this network of non-governmental organisations, regions and associations will have to be able to make its voice heard and, when necessary, heard by the Convention. I have taken note of the suggestion that the website should be a two-way affair, so that it cannot only disseminate information but also pass on opinions and criticisms. This also reminds me of an idea which I have already mentioned in this House, that this Convention should be a sort of sounding box, both for governments and for the public. May I also say that it would be very worthwhile during a period - and I am thinking about the year 2002 - in which six or seven, or maybe more if I am not mistaken, of the countries of the Union will be holding general elections, and therefore we shall have to pay great attention to the quality of the European debate, because we are well aware that, whether national politicians like it or not, the European dimension is bound to form part of the debates in each of our countries. That is the first point that I wanted to make.
My second point concerns the praesidium, which I shall be part of together with my friend and colleague Antonio Vitorino. This praesidium, consisting of twelve people, will be led by a trio of the highest quality, three statesmen - and I choose that word advisedly - namely Mr Amato, Mr Dehaene and the President Mr Giscard d' Estaing. They are three statesmen by virtue, frankly, of their age, but some would also say by virtue of their experience or their wisdom. I know all three of them, and what I can tell you about them, and in particular about the President of the Convention, is that when it comes to their European convictions, they all have a youthful spirit and a dynamism that I would like to see in a certain number of much more eurosceptic politicians who are in some cases twenty or thirty years younger. That is what seems important to me, their dynamism and the youthfulness of their convictions, together with their European qualifications and their authority, which is something that we shall need. What I would like to say, echoing Louis Michel, is that of course there will be the President and the two Vice-Presidents, but they will have to work as colleagues alongside the praesidium, and by listening to and leading the debates of the Convention as a whole. They will not, therefore, be working alone, but rather in solidarity, which is a very different matter indeed.
The European Council at Laeken - and the Belgian Presidency did very well to achieve such a result - gave this Convention a dynamic mandate, an open mandate, thereby removing the first risk that I had imagined or feared, namely the risk of a closed mandate, a mandate blocked by the four topics of the Treaty of Nice, which would have given rise to great disappointment here, to me personally and also to public opinion, and which would have restricted our work to the legal and the technical, without any political perspective. However, that did not happen. The Laeken mandate is an open mandate, and it even allows us to raise almost any issue. This means, however, that there is another risk, if I may say so. That risk is that, by being based on such a broad mandate, on such great confidence, the Convention will be transformed into a sort of academic forum producing results which are too far out of line with the mandate that has been laid down. We must take care not to make this Convention a forum which will cease to be listened to by the European Council. This is also why the selection of the three people who will be leading this Convention is so important, because the three people in question have the ear and the respect of the European Council. We have to steer a course between these two dangers. The first danger has now been removed, but the second one remains. What I am trying to say is that we shall have to produce work that is responsible and useful, and that can be used by the European Council, which will then have to go on to make the final decisions. Basically, I believe that this Convention, which is a great opportunity for European debate and for future stages of European integration to be carried out in a more open, more democratic and more transparent way, is itself responsible for proving that the right method has been chosen, so that we can avoid going back to the old method, which was strictly intergovernmental. Together, we, the European Parliament, the Commission, the Council and the national parliaments, will bear that responsibility, together with the candidate countries, sitting around the same table and on an equal footing with us, plus of course the active representatives of the Committee of the Regions and of organised civil society. We shall have the responsibility of ensuring that it works, that it succeeds, because if it does succeed, in a way that is sustainable in the future, then I believe that any future reforms in years to come will no longer be carried out in the old way, but will be carried out using this more transparent and more open method.
We shall also have a second responsibility, that of putting into perspective the institutional issues, and of putting them into a political perspective. The Convention mandate allows us to do this. It allows us, in particular, in the first few months of 2002, to spend a little time, among ourselves and with others, asking ourselves some fundamental questions. What do we want to do together? What is the meaning that we wish to give to the European project? What do you expect - and by you I mean not only the institutions but also the Member States, and the governments of the Member States, the Heads of State and Government, and the national parliaments - what do you expect of the European project? I believe that the President of the Convention intends - and I support him in that intention - to ask each country what it expects of the European project, by using modern technology and perhaps by actually going to the countries in question and visiting each capital city, if the praesidium so wishes. For two years now, ever since Joschka Fischer, we have heard all the Heads of State and Government and many Ministers making grandiose declarations and powerful speeches. I think that we must go further, and ask them to explain what they want this European project to mean, what they expect of it, in other words we must demand a sort of political verification. Only then, after such verification, will it be time to place in that political perspective the institutional work that has been carried out on all the subjects that have been mentioned, including the constitutional process that was adopted at Laeken. That is what I wanted to say, namely that we must carry out responsible, useful and usable work, and we must prove that from now on we can ensure that the European Union advances and progresses other than by using methods which, in my opinion, belong to the past.
Mr President, I should like to thank you for giving me the opportunity to speak at the end of this debate, and I should also like to thank you for the quality of that debate, and at the same time I too would like to wish you a Merry Christmas and a Happy New Year.
The debate is closed.
Adjournment of the session
I declare the session adjourned.
(The sitting was closed at 7.45 p.m.)